


--------------------------------------------------------------------------------





LOAN AGREEMENT
by and among




KBS SOR WESTMOOR CENTER, LLC,
a Delaware limited liability company,
as Borrower
and
BANK OF AMERICA, N.A.,
a national banking association
as Administrative Agent
and
The Other Financial Institutions Party Hereto


Dated as of January 8, 2014




MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED
as Sole Lead Arranger and Sole Book Manager
[kbssorq42013ex1021pg1.jpg]

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS

 
 
 
Page
 
ARTICLE 1 -
THE LOAN
1


 
 
 
1.1
General Information and Exhibits
1


1.2
Purpose
2


1.3
Commitment to Lend
2


1.4
Interest Rates
2


1.5
Prepayment
4


1.6
Payment Schedule and Maturity Date
5


1.7
Payments
5


1.8
Evidence of Debt
6


 
 
 
 
 
ARTICLE 2 -
TAXES, YIELD PROTECTION, UNAVAILABILITY AND
ILLEGALITY
6


 
 
 
 
 
2.1
Taxes
6


2.2
Illegality
11


2.3
Inability to Determine Rates
12


2.4
Increased Costs
12


2.5
Compensation for Losses
13


2.6
Mitigation Obligations; Replacement of Lenders
14


2.7
Survival
15


 
 
 
ARTICLE 3 -
ADDITIONAL ADVANCES
15


 
 
 
 
 
3.1
Advances after the Initial Advance
15
3.2
Procedure
15
 
 
 
 
 
ARTICLE 4 -
AFFIRMATIVE COVENANTS
16
 
 
 
 
 
4.1
Compliance with Laws; Use of Proceeds
16
4.2
Inspections; Cooperation
16
4.3
Payment and Performance of Contractual Obligations
17
4.4
Insurance
17
4.5
Adjustment of Condemnation and Insurance Claims
19
4.6
Utilization of Net Proceeds
20
4.7
Management
21
4.8
Books and Records; Financial Statements; Tax Returns
21
4.9
Estoppel Certificates
22
4.10
Taxes; Tax Receipts
22
4.11
Administrative Agent's Rights to Pay and Perform
23
4.12
Reimbursement; Interest
23
4.13
Notification by Borrower
23
4.14
[Intentionally Omitted.]
23
4.15
Fees and Expenses
23
4.16
Appraisals
24
4.17
Leasing and Tenant Matters
24
4.18
Preservation of Rights
24


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
 
4.2
Income from Property
25


4.2
[Intentionally Omitted]
25


4.2
Swap Contracts
25


4.2
Debt Service Coverage Ratio
25


 
 
 
 
ARTICLE 5 -
NEGATIVE COVENANTS
26


 
 
 
5.1
Conditional Sales
26


5.2
Insurance Policies and Bonds
26


5.3
Commingling
26


5.4
Additional Debt
26


 
 
 
 
 
ARTICLE 6 -
REPRESENTATIONS AND WARRANTIES
26


 
 
 
 
 
6.1
Organization. Power and Authority of Borrower; Loan Documents
26


6.2
Other Documents; Laws
27


6.3
Taxes
27


6.4
Legal Actions
27


6.5
Nature of Loan
27


6.6
Trade Names
27


6.7
Financial Statements
27


6.8
No Material Adverse Change
27
6.9
ERISA and Prohibited Transactions
28
6.10
Compliance with Laws and Zoning and Other Requirements; Encroachments
28
6.11
Certificates of Occupancy
28
6.12
Utilities; Roads; Access
28
6.13
Other Liens
29
6.14
No Defaults
29
6.15
Draw Request
29
6.16
No Broker
29
6.17
Not a Foreign Person
29
6.18
Sanctions
29
 
 
 
 
 
ARTICLE 7 -
—DEFAULT AND REMEDIES
29
 
 
 
7.1
Events of Default
29
7.2
Remedies
31
 
 
 
 
 
ARTICLE 8 -
—ADMINISTRATIVE AGENT
32
 
 
 
 
 
8.1
Appointment and Authorization of Administrative Agent
32
8.2
Delegation of Duties; Advice
34
8.3
Liability of Administrative Agent
35
8.4
Reliance by Administrative Agent; Authorized Signers
35
8.5
Notice of Default
36
8.6
Credit Decision; Disclosure of Information by Administrative Agent
37
8.7
Indemnification of Administrative Agent
38
8.8
Administrative Agent in Individual Capacity
38


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
 
8.9
Successor Administrative Agent
 
8.10
Releases; Acquisition and Transfers of Collateral
 
8.11
Application of Payments
 
8.12
Administrative Agent Advances
 
8.13
Defaulting Lender
 
8.14
Benefit
 
8.15
Co-Agents; Lead Managers
 
8.16
Lender Participation in Swap Transactions
 
8.17
Swap Contracts
 
8.18
Borrower Not a Party
 
 
 
 
 
 
ARTICLE 9 -
—GENERAL TERMS AND CONDITIONS
44


 
 
 
 
 
9.1
Consents; Borrower's Indemnity
 
9.2
Miscellaneous
 
9.3
Notices
 
9.4
Payments Set Aside
 
9.5
Successors and Assigns
 
9.6
Confidentiality
 
9.7
Set-off
 
9.8
Sharing of Payments
 
9.9
Amendments; Survival
 
9.10
Several Obligations; No Liability; No Release
 
9.11
[Intentionally Omitted.]
 
9.12
Replacement of Lenders
 
9.13
Further Assurances
 
9.14
Inducement to Lenders
 
9.15
Forum
 
9.16
Interpretation
 
9.17
No Partnership, etc
 
9.18
Commercial Purpose
 
9.19
Usury
 
9.20
WAIVER OF JURY TRIAL
 
9.21
Services of Process
 
9.22
No Delays; Defaults
 
9.23
USA Patriot Act Notice
 
9.24
Entire Agreement
 
9.25
Limitation on Liability
 
9.26
Third Parties; Benefit
 
9.27
Other Transactions
 
9.28
Limited Recourse Provision
 
9.29
Releases of Collateral
 
9.30
Additional Representations
 
9.31
Permitted Equity Transfers
 




-iii-

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made as of January 8, 2014 by and
among each lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association as Administrative Agent, and KBS SOR WESTMOOR CENTER, LLC, a
Delaware limited liability company (“Borrower”), who agree as follows:
ARTICLE 1 -THE LOAN
1.1    General Information and Exhibits. This Agreement includes all of the
Exhibits listed below, all of which Exhibits are attached hereto and made a part
hereof for all purposes. Borrower and Lenders agree that if any Exhibit attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.
X
 
Exhibit "A"
-
Legal Description of the Land
X
 
Exhibit "B"
-
Definitions
X
 
Exhibit "C"
-
Conditions Precedent to the Initial Advance of the Loan
X
 
Exhibit "C-1"
-
Conditions Precedent to the Additional Advances of the
 
 
 
 
Loan
X
 
Exhibit "C-2"
-
Draw Request
X
 
Exhibit "D"
-
Leasing and Tenant Matters
X
 
Exhibit "E"
-
Assignment and Assumption
X
 
Exhibit "F"
-
Note
X
 
Exhibit "G"
-
Schedule of Lenders
X
 
Exhibit "H"
-
Swap Contracts
X
 
Exhibit "I"
-
Extension Conditions
 
 
Exhibit "J"
-
[Intentionally Omitted]
X
 
Exhibit "K-1"
-
Form of U.S. Tax Compliance Certificate (For Foreign
 
 
 
 
Lenders That Are Not Partnership For U.s. Federal
 
 
 
 
Income Tax Purposes)
X
 
Exhibit "K-2"
-
Form of U.S. Tax Compliance Certificate (For Foreign
 
 
 
 
Participants That Are Not Partnerships For U.S. Federal
 
 
 
 
Income Tax Purposes)
X
 
Exhibit "K-3"
-
Form of U.S. Tax Compliances Certificate (For Foreign
 
 
 
 
Lenders That Are Partnerships For U.S. Federal Income
 
 
 
 
Tax Purposes)
X
 
Exhibit "K-4"
-
Form of U.S. Tax Compliance Certificate (For Foreign
 
 
 
 
Lenders That Are Partnerships For U.S. Federal Income
 
 
 
 
Tax Purposes)
X
 
Exhibit "L"
-
Form of Secured Party Designation Notice

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with

Page 1

--------------------------------------------------------------------------------




respect to the Loan. Borrower shall comply with all of the Loan Documents.
1.2    Purpose. The proceeds of the Loan shall be used to pay or reimburse
Borrower for certain costs and expenses incurred by Borrower in connection with
the acquisition of the Property, to pay or reimburse Borrower for costs and
expenses incurred by Borrower for Tenant Improvements and Leasing Commissions,
and for any other legal purpose, including payment of closing costs and other
expenses related to the Loan; provided, however, Borrower shall not in any case
directly or indirectly use the proceeds of the Loan, or lend, contribute or
otherwise make available such proceeds to any individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Administrative Agent or otherwise) of Sanctions.
1.3    Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make advances of its Pro Rata Share of the Loan
proceeds to Borrower in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Loan and (except for Administrative Agent with
respect to Administrative Agent Advances), on the terms and subject to the
conditions set forth in this Agreement and Exhibit “C” and Exhibit “C-1”.
Lenders’ Commitments to lend shall expire and terminate automatically (a) if the
Loan is prepaid in full, and (b) upon the occurrence of a Default, and (c) on
the Maturity Date. The Loan is not revolving. Any amount repaid may not be
reborrowed.
1.4    Interest Rates. Subject to the other terms and provisions of this
Agreement, the Principal Debt from day to day outstanding which is not past due
shall bear interest at a fluctuating rate per annum equal to the lesser of
(i) the maximum non-usurious rate of interest allowed under applicable law, or
(ii) the following (computed as provided in Section 1.4.3) as applicable:
(a)    On Base Rate Principal, on any day, the Base Rate; and
(b)    On LIBOR Rate Principal, for the applicable Interest Period, the
applicable LIBOR Rate.
1.4.1    Interest Rate Elections.
(c)    Subject to the conditions and limitations in this Agreement, Borrower may
by written notice to Administrative from an Authorized Signer (which notice may
be delivered by electronic mail) in the form specified by Administrative Agent
(a “Rate Election Notice”):
(i)    Elect, for a new advance of funds, that such Principal Debt will be Base
Rate Principal, LIBOR Rate Principal or a combination thereof;
(ii)    Elect to convert, on a Business Day, all or part of Base Rate Principal
into LIBOR Rate Principal;
(iii)    Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal; or

Page 2

--------------------------------------------------------------------------------




(iv)    Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.
If, for any reason, an effective election is not made in accordance with the
terms and conditions hereof for any principal advance or for any LIBOR Rate
Principal for which the corresponding Interest Period is expiring, or to convert
Base Rate Principal to LIBOR Rate Principal, then the sums in question will be
Base Rate Principal until an effective LIBOR Rate Election is thereafter made
for such sums.
(b)    Each Rate Election Notice must be received by Administrative Agent not
later than 10:00 a.m., Administrative Agent’s Time on the applicable date as
follows:
(i)    With respect to an advance of or a conversion to Base Rate Principal, one
(1) Business Day prior to the proposed date of advance or conversion; and
(ii)    With respect to an advance of, conversion to or continuation of LIBOR
Rate Principal, three (3) Business Days prior to the proposed date of advance,
conversion or continuation.
Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each Rate
Election Notice shall stipulate: (A) the amount of the advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion
or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period. All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Administrative Agent in writing in form specified by Administrative Agent.
1.4.2    General Conditions Precedent to LIBOR Rate Election. In addition to any
other conditions herein, a LIBOR Rate Election shall not be permitted if:
(a)    A Default has occurred and has not been waived by Administrative Agent or
a Potential Default has occurred and is continuing; or
(b)    After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal would exceed the combined
Commitments; or
(c)    The requested LIBOR Rate Election would cause more than two (2) LIBOR
Rate Elections by Borrower to be in effect at any one time; or
(d)    The amount of LIBOR Rate Principal requested in the LIBOR Rate Election
is less than $1,000,000; or
(e)    The requested interest period does not conform to the definition of
Interest Period herein; or

Page 3

--------------------------------------------------------------------------------




(f)    Any of the circumstances referred to in Section 2.2 or 2.3 shall apply
with respect to the requested LIBOR Rate Election or the requested LIBOR Rate
Principal.
1.4.3    Computations, Determinations and Notification. All interest shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
Administrative Agent shall determine each interest rate applicable to the
Principal Debt in accordance with this Agreement and its determination thereof
shall be conclusive in the absence of manifest error. Administrative Agent shall
promptly notify Borrower and Lenders of the interest rate applicable to each
portion of the Principal Debt other than Base Rate Principal upon determination
of same.
1.4.4    Late Charge. If Borrower shall fail to make any payment due hereunder
or under the terms of any Note (other than the Principal Debt due on the
Maturity Date) within fifteen (15) days after the date such payment is due,
Borrower shall pay to the applicable Lender or Lenders on demand a late charge
equal to four percent (4%) of such payment. Such fifteen (15) day period shall
not be construed as in any way extending the due date of any payment. The “late
charge” is imposed for the purpose of defraying the expenses of a Lender
incident to handling such defaulting payment. This charge shall be in addition
to, and not in lieu of, any other amount that Lenders may be entitled to receive
or action that Administrative Agent and Lenders may be authorized to take as a
result of such late payment, including any other remedy Lenders may have and any
fees and charges of any agents or attorneys which Administrative Agent or,
subject to the provisions of Section 4.15, Lenders may employ upon the
occurrence of a Default, whether authorized herein or by Law.
1.4.5    Default Rate. After the occurrence and during the continuance of a
Default (including the expiration of any applicable cure period), upon the
request of the Required Lenders, Administrative Agent, without notice or demand,
may raise the rate of interest accruing on the Principal Debt under any Loan
Document to the lesser of (i) the maximum non-usurious rate of interest allowed
under applicable law, or (ii) three hundred (300) basis points above the rate of
interest otherwise applicable (“Default Rate”), independent of whether
Administrative Agent accelerates the Principal Debt under any Loan Document.
1.5    Prepayment.
(a)    Borrower may prepay the Principal Debt, in full at any time or in part
from time to time without fee, premium or penalty except as provided in Section
2.5(c), provided that: (i) Administrative Agent shall have actually received
from Borrower prior written notice of Borrower’s intent to prepay, the amount of
principal which will be prepaid (the “Prepaid Principal”), the date on which the
prepayment will be made and the LIBOR Rate Advance to which the prepayment shall
be applied; (ii) each prepayment shall be in the minimum amount of $10,000
(unless the prepayment retires the outstanding balance of the Loan in full or is
made by Borrower (A) to satisfy the conditions to the extension of the maturity
of the Loan pursuant to Exhibit “I,” (B) pursuant to Section 4.22, or (C) in
connection with the release of any Release Pad pursuant to Section 9.29); and
(iii) each prepayment shall be in the amount of 100% of the Prepaid Principal,
plus sums due pursuant to Section 2.5(c), and all other sums which have become
due to Administrative Agent and Lenders under the Loan Documents on or before
the date of prepayment but have not been paid; and (iv) concurrently with such
prepayment,

Page 4

--------------------------------------------------------------------------------




Borrower pays any Consequential Loss as a result thereof in accordance with
Section 2.5. If the Loan is prepaid in full, any commitment of Lenders for
Additional Advances shall automatically terminate. Notwithstanding the
foregoing, if a Default shall have occurred and be continuing as of the date
that any prepayment is made, Administrative Agent may apply such prepayment to
all or such portions of the Indebtedness as Administrative Agent determines in
its sole discretion.
(b)    No yield maintenance premium or other premium or penalty shall be due in
connection with any prepayment made pursuant to this Section 1.5, provided that
Borrower shall pay to Administrative Agent, concurrently with such prepayment,
all Consequential Losses and all other sums due pursuant to the Loan Documents
in connection with such prepayment.
1.6    Payment Schedule and Maturity Date.
(a)    The entire Principal Debt then unpaid and all accrued interest then
unpaid shall be due and payable in full on the Maturity Date. Accrued unpaid
interest shall be due and payable in arrears on the first day of the first
calendar month after the Closing Date and on the same day of each succeeding
calendar month thereafter until all principal and accrued interest owing on the
Loan shall have been fully paid and satisfied.
(b)    Subject to the conditions set forth in Exhibit “I”, Borrower shall have
an option to extend the Maturity Date from the Initial Maturity Date to the
Extended Maturity Date (such extension period is referred to herein as the
“Extension Term”).
(c)    Principal payments on the Loan, each in an amount equal to the Required
Amortization Payment, shall be due and payable on March 1, 2017 and on the first
day of each succeeding calendar month thereafter (including during the Extension
Term) until all principal owing on the Loan shall have been fully paid and
satisfied.
1.7    Payments.
(a)    All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in U.S. Dollars and in
immediately available funds not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Administrative Agent
after 12:00 p.m. (Administrative Agent’s Time) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    For the avoidance of doubt, Administrative Agent will distribute payments
to each Lender, (i) on the date of receipt, if Administrative Agent receives
such funds on or before 12:00 p.m. (Administrative Agent’s Time), or (ii) on the
Business Day following the date of receipt, if Administrative Agent receives
such funds after 12:00 p.m. (Administrative Agent’s Time). If

Page 5

--------------------------------------------------------------------------------




Administrative Agent fails to timely pay any amount to any Lender in accordance
with this Section 1.7, Administrative Agent shall pay to such Lender interest on
such amount at the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, for each day from the day such amount was to be paid until it is
paid to such Lender. Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
(c)    A notice of Administrative Agent to any Lender or to Borrower with
respect to any amount owing under this Section 1.7 shall be conclusive, absent
manifest error.
1.8    Evidence of Debt. Amounts of the Loan funded by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive, in the
absence of manifest error, of the amounts of the Loan funded by Lenders to
Borrower, the interest and payments thereon, and all other sums owing to
Administrative Agent and each Lender from time to time under the Loan Documents.
Any failure to so record such information or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Indebtedness or the obligations of the
Property under the Loan Documents. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Each Lender
may attach schedules to its Note(s) and endorse thereon the date, amount and
maturity of the applicable Note and payments with respect thereto.
ARTICLE 2 - TAXES, YIELD PROTECTION, UNAVAILABILITY AND ILLEGALITY
2.1    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of Administrative Agent) require the deduction or
withholding of any Tax from any such payment by Administrative Agent or Borrower
, then Administrative Agent or Borrower shall be entitled to make such deduction
or

Page 6

--------------------------------------------------------------------------------




withholding, upon the basis of the information and documentation to be delivered
pursuant to Section 2.1(e).
(ii)    If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to Section 2.1(e), (B) Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by Borrower,
as applicable, shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii)    If Borrower or Administrative Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) Borrower or Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to Section 2.1(e), (B)
Borrower or Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
Section 2.1(a) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent reimburse Administrative Agent within fifteen (15) days after demand for
the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10 ) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by

Page 7

--------------------------------------------------------------------------------




Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Borrower shall, and does hereby indemnify
Administrative Agent, and shall make payment in respect thereof within fifteen
(15) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to Administrative Agent as required pursuant to
Section 2.1(c)(ii).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within fifteen (15) days after demand therefor, (A)
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so), (B) Administrative Agent and Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.5(d) relating to the maintenance of a Participant Register and (C)
Administrative Agent and Borrower against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by Administrative Agent or
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender as the case may be, under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this Section 2.1(c)(ii).
(d)    Evidence of Payments. Upon written request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this Section
2.1, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (A), (B) and (D) of Section 2.1(e)(ii)) shall
not be

Page 8

--------------------------------------------------------------------------------




required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of Borrower or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit “K-1” to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
and “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit “K-2” or
Exhibit “K-3”, IRS Form W-

Page 9

--------------------------------------------------------------------------------




9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit “K-4” on behalf of each such
direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by Borrower with respect to which
Borrower has paid additional amounts pursuant to this Section 2.1, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.1
with respect to the Taxes giving right to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such

Page 10

--------------------------------------------------------------------------------




Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the written request of the Recipient, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.1(f), in no event will the applicable
Recipient be required to pay any amount to Borrower pursuant to this Section
2.1(f) the payment of which would place the Recipient in a less favorable net
after-Tax position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.1(f) shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.
(g)    [Intentionally Omitted.]
(h)    Survival. Each party’s obligations under this Section 2.1 shall survive
the resignation or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
2.2    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund the Loan, including
Additional Advances, whose interest is determined by reference to the London
Interbank Offered Rate, or to determine or charge interest rates based upon the
London Interbank Offered Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, U.S. Dollars in the London interbank eurodollar market, then,
on notice thereof by such Lender to Borrower through Administrative Agent, (a)
any obligation of such Lender to make or continue LIBOR Rate Advances or to
convert Base Rate Principal to LIBOR Rate Principal shall be suspended, and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Advances the interest rate on which is determined by reference to the LIBOR
Daily Floating Rate component of the Base Rate, the interest rate on which Base
Rate Advances of such Lender shall, if necessary to avoid such illegality, be
determined by Administrative Agent without reference to the LIBOR Daily Floating
Rate component of the Base Rate, in each case until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all LIBOR Rate Principal of such Lender to Base Rate
Principal (the interest rate on which Base Rate Principal of such Lender shall,
if necessary to avoid such illegality, be determined by Administrative Agent
without reference to the LIBOR Daily Floating Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Rate Principal to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Principal and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Daily Floating Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the

Page 11

--------------------------------------------------------------------------------




LIBOR Daily Floating Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Daily Floating Rate.
2.3    Inability to Determine Rates. If in connection with any LIBOR Rate
Election or a conversion to or continuation of any LIBOR Rate Principal, (a)
Administrative Agent determines that (i) U.S. Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such LIBOR Rate Election or LIBOR Rate Principal,
or (ii) adequate and reasonable means do not exist for determining the London
Interbank Offered Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Advance or the LIBOR Daily Floating Rate in connection with
any existing or proposed Base Rate Principal, or (b) Required Lenders determine
that for any reason the LIBOR Rate for any LIBOR Rate Election will not
adequately and fairly reflect the cost to Lenders of funding such LIBOR Rate
Advance, Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of Lenders to make or maintain LIBOR Rate
Advances shall be suspended (to the extent of the affected LIBOR Rate Principal
or Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Daily Floating Rate component of
the Base Rate, the utilization of the LIBOR Daily Floating Rate component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of Required Lenders) revokes such notice. Upon
receipt of such revocation notice from Administrative Agent, Borrower may revoke
any pending LIBOR Rate Election for a borrowing of, conversion to or
continuation of LIBOR Rate Principal (to the extent of the affected LIBOR Rate
Principal or Interest Periods) or, failing that, will be deemed to have
converted such LIBOR Rate Election into a request for a Base Rate Advance in the
amount specified therein.
2.4    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank eurodollar market any
other condition, cost or expense affecting this Agreement or any Note or the
LIBOR Rate Advances made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any advance or other
portion of the Loan the interest on

Page 12

--------------------------------------------------------------------------------




which is determined by reference to the London Interbank Offered Rate or the
LIBOR Daily Floating Rate (or of maintaining its obligation to make any such
advance), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Note, the Commitments of such Lender or the advances made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.4(a) or Section 2.4(b)
and delivered to Borrower shall be conclusive absent manifest error. Borrower
shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Responses. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.4 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.4 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).
2.5    Compensation for Losses. Within fifteen (15) days of written demand by
any Lender (with a copy to Administrative Agent) from time to time (and at the
time of any prepayment), Borrower shall compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any LIBOR Rate
Principal on a day other than the last day of the Interest Period for such LIBOR
Rate Principal (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise, including acceleration upon any transfer or
conveyance of any right, title or interest in the Property giving Administrative
Agent on behalf of Lenders the right to accelerate the maturity of the Loan);

Page 13

--------------------------------------------------------------------------------




(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a LIBOR Rate Advance) to prepay, borrow, continue or convert any
LIBOR Rate Principal on the date or in the amount notified by Borrower in any
LIBOR Rate Election, Draw Request or otherwise; or
(c)    any assignment of a LIBOR Rate Advance other than on the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 9.12,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Rate Advance or from fees payable to terminate the deposits from which such
funds were obtained (collectively, “Consequential Loss”). Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 2.5, each Lender shall be deemed to have funded each LIBOR Rate Advance
made by it at the London Interbank Offered Rate for such advance by a matching
deposit or other borrowing in the London interbank eurodollar market for
comparable amount and for a comparable period, whether or not such LIBOR Rate
Advance was in fact so funded. The foregoing notwithstanding, the amounts of the
Consequential Loss shall never be less than zero or greater than is permitted by
applicable Law. All of Borrower’s obligations under this Section 2.5 shall
survive the resignation or replacement of Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments, the termination of this Agreement and the repayment, satisfaction
or discharge of all other Obligations, and shall not be waived by any delay by
Administrative Agent or Lenders in seeking such compensation.
2.6    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.4, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.1, or if any Lender gives a notice
pursuant to Section 2.2, then at the written request of Borrower such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.1 or 2.4 in the future, or
eliminate the need for the notice pursuant to Section 2.2, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender, as
the case may be. Borrower hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
within ten (10) days of written demand of such Lender.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.4, or if Borrower are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.1 and, in each

Page 14

--------------------------------------------------------------------------------




case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.6(a), Borrower may replace such Lender in
accordance with Section 9.12.
2.7    Survival. All of Borrower’s obligations under this Article 2 shall
survive the resignation or replacement of Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments, the termination of this Agreement and the repayment, satisfaction
or discharge of all other Obligations.
ARTICLE 3 - ADDITIONAL ADVANCES
3.1    Advances after the Initial Advance. Following receipt and approval of a
Draw Request and all supporting documentation and information reasonably
required by Administrative Agent, and satisfaction of conditions set forth on
Exhibit “C-1” attached hereto, Administrative Agent will determine the amount of
the requested advance of Loan proceeds that will be the subject of such advance
(each such advance being an “Additional Advance”) Lenders shall make in
accordance with this Agreement. All Additional Advances shall be used to pay or
reimburse Borrower for costs and expenses incurred by Borrower for Tenant
Improvements and Leasing Commissions.
3.2    Procedure.
(a)    Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request. Administrative Agent shall
notify each Lender telephonically (with confirmation by electronic mail) or by
electronic mail (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the Additional
Advance Funding Date for Additional Advances which will be LIBOR Rate Advances,
and one (1) Business Day prior to the Additional Advance Funding Date for all
other Additional Advances, of its Pro Rata Share of the amount Administrative
Agent has determined shall be advanced in connection therewith (“Additional
Advance Amount”). In the case of an Additional Advance, each Lender shall make
the funds for its Pro Rata Share of the Additional Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Additional
Advance Amount from Lenders, Administrative Agent shall make proceeds of the
Loan in an amount equal to the Additional Advance Amount (or, if less, such
portion of the Additional Advance Amount that shall have been paid to
Administrative Agent by Lenders in accordance with the terms hereof) available
to Borrower on the applicable Funding Date by advancing such funds to Borrower
in accordance with the provisions of Exhibit “C-1”.
(b)    Unless Administrative Agent shall have received notice from a Lender
prior to the proposed Funding Date for Additional Advances which will be LIBOR
Rate Advances (or, in the case of any other Additional Advances, prior to 12:00
p.m. (Administrative Agent’s Time) on such Funding Date) that such Lender will
not make available to Administrative Agent such Lender’s Pro Rata Share of such
Additional Advance Amount, Administrative Agent may assume that such Lender has
made such Pro Rata Share available on such date in accordance with Section
3.2(a) (or, in the case of any Additional Advances other than LIBOR Rate
Advances, that such Lender has made such Pro Rata Share available in accordance
with, and at

Page 15

--------------------------------------------------------------------------------




the time required by Section 3.2(a)) and may, in reliance upon such assumption,
make available to Borrower a corresponding amount. In such event, if a Lender
has not in fact made its Pro Rata Share of the Additional Advance Amount
available to Administrative Agent, then the applicable Lender agrees to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing. If such Lender pays its Pro Rata Share of the applicable Additional
Advance Amount to Administrative Agent, then the amount so paid shall constitute
such Lender’s Pro Rata Share of such Additional Advance Amount. Notwithstanding
any provision to the contrary set forth herein or in any other Loan Documents,
in no event shall Administrative Agent have any obligation to disburse any
Additional Advance Amount to Borrower unless and until Administrative Agent has
received from each Lender immediately available funds in an amount equal to each
such Lender’s Pro Rata Share of the Additional Advance Amount.
(c)    If any Lender makes available to Administrative Agent funds for any
Additional Advances to be made by such Lender as provided in the foregoing
provisions of this Section 3.2, and such funds are not made available to
Borrower by Administrative Agent because the conditions to the applicable
Additional Advance set forth in Exhibit “C-1” or elsewhere in this Agreement are
not satisfied or waived in accordance with the terms hereof, Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Additional Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Additional Advance in any particular place or manner.
ARTICLE 4 - AFFIRMATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
4.1    Compliance with Laws; Use of Proceeds. Borrower shall comply with all
Laws and all orders, writs, injunctions, decrees and demands of any court or any
Governmental Authority affecting Borrower or the Property. Borrower shall use
all proceeds of the Loan for business purposes which are not in contravention of
any Law or any Loan Document.
4.2    Inspections; Cooperation. Borrower shall permit representatives of
Administrative Agent to enter upon the Land, to inspect the Improvements and any
and all materials to be used in connection with any construction at the
Property, including any construction of tenant improvements, to examine all
detailed plans and shop drawings and similar materials as well as all books and
records of Borrower (regardless of where maintained) and all supporting vouchers
and data and to make copies and extracts therefrom and to discuss

Page 16

--------------------------------------------------------------------------------




the affairs, finances and accounts pertaining to the Loan and the Improvements
with representatives of Borrower. Borrower shall at all times cooperate and use
commercially reasonable efforts to cause each and every one of its contractors,
subcontractors and material suppliers to cooperate with the representatives of
Administrative Agent in connection with or in aid of the performance of
Administrative Agent’s functions under this Agreement. Except in the event of an
emergency, Administrative Agent shall give Borrower at least twenty-four hours’
notice by telephone in each instance before entering upon the Land and/or
exercising any other rights granted in this Section.
4.3    Payment and Performance of Contractual Obligations. Subject to the terms
of Section 5.1 of the Deed of Trust, Borrower shall perform in a timely manner
all of its obligations under any and all contracts and agreements (in accordance
with the terms thereof) related to any construction activities at the Property
or the maintenance or operation of the Improvements, and Borrower will pay
before they become delinquent all bills for services or labor performed and
materials supplied in connection with such construction, maintenance and/or
operation. Within thirty (30) days after the filing of any mechanic’s lien or
other lien or encumbrance against the Property, Borrower will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Administrative Agent’s and Lenders’ security has been protected by the filing
of a bond or otherwise in a manner reasonably satisfactory to Administrative
Agent in its reasonable discretion, Borrower shall have the right to contest in
good faith any claim, lien or encumbrance, provided that Borrower does so
diligently and without prejudice to Administrative Agent or any Lender or delay
in completing construction of any tenant improvements.
4.4    Insurance. Borrower shall maintain the following insurance at its sole
cost and expense:
(a)    Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Administrative Agent as the mortgagee and loss payee. Unless otherwise
agreed in writing by Administrative Agent, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, if any, reasonably satisfactory to Administrative Agent. No policy of
insurance shall be written such that the proceeds thereof will produce less than
the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise. The term “full insurable value” means one hundred
percent (100%) of the actual replacement cost of the Property, including tenant
improvements (excluding excavation costs and costs of underground flues, pipes,
drains and other uninsurable items). For purposes of the foregoing requirements,
the policy coverages and amounts existing at the closing of the Loan shall
satisfy the property insurance requirements in effect as of the date hereof.
(b)    Commercial (also known as comprehensive) general liability insurance on
an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to

Page 17

--------------------------------------------------------------------------------




Administrative Agent with respect to any one occurrence and the aggregate of all
occurrences during any given annual policy period. Such insurance shall name
Administrative Agent as an additional insured.
(c)    Workers’ compensation insurance for all employees of Borrower in such
amount as is required by Law and including employer’s liability insurance, if
required by Administrative Agent.
(d)    During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Administrative Agent of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of
materials stored at or upon the Property. During any period of other
construction upon the Property, Borrower shall maintain, or cause others to
maintain, builder’s risk insurance (non-reporting form) of the type customarily
carried in the case of similar construction for one hundred percent (100%) of
the full replacement cost of work in place and materials stored at or upon the
Property.
(e)    If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
on the structure and Borrower owned contents in form and amount acceptable to
Administrative Agent but in no amount less than the amount sufficient to meet
the requirements of applicable Law as such requirements may from time to time be
in effect.
(f)    Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
and an extended period of indemnity endorsement providing an additional twelve
(12) months’ loss of rental value or business interruption insurance after the
Property has been restored or until the projected gross income returns to the
level that existed prior to the loss, whichever is first to occur.
(g)    The Environmental Insurance Policy.
Such other and further insurance as may be required from time to time by
Administrative Agent in order to comply with regular requirements and practices
of Administrative Agent in similar transactions including, if required by
Administrative Agent, boiler and machinery insurance, pollution liability
insurance, wind insurance and earthquake insurance, so long as any such
insurance is generally available at commercially reasonable premiums as
determined by Administrative Agent from time to time.
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Administrative Agent without contribution to collect any
and all proceeds payable under such insurance, either as sole payee or as joint
payee with the applicable Borrower, (iii) shall provide that such policy shall
not be canceled or modified for nonpayment

Page 18

--------------------------------------------------------------------------------




of premiums without at least ten (10) days’ prior written Notice to
Administrative Agent, or for any other reason without at least thirty (30) days’
prior written Notice to Administrative Agent, and (iv) shall provide that any
loss otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Borrower which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment. Borrower shall promptly
pay all premiums prior to delinquency on such insurance and, not less than five
(5) days prior to the expiration dates of each such policy, Borrower will
deliver to Administrative Agent evidence satisfactory to Administrative Agent of
the renewal or replacement of such policy continuing insurance in the form
required herein and payment of premiums for any such policies within ten (10)
days of the availability of same. Borrower will immediately give Notice to
Administrative Agent of any cancellation of, or change in, any insurance policy.
If Borrower fails to maintain any insurance and pay the premiums for such
insurance as required by this Agreement, Administrative Agent may obtain such
insurance or pay such premiums on behalf of Borrower, provided that
Administrative Agent has provided to Borrower not less than two (2) Business
Days’ prior Notice. Borrower will promptly pay to Administrative Agent all
amounts paid by Administrative Agent for the foregoing. Such amounts shall be
secured by the Deed of Trust. Administrative Agent shall not, because of
accepting, rejecting, approving or obtaining insurance, incur any liability for
(A) the existence, nonexistence, form or legal sufficiency thereof, (B) the
solvency of any insurer, or (C) the payment of losses. Borrower may satisfy any
insurance requirement hereunder by providing one or more “blanket” insurance
policies, subject to Administrative Agent’s approval in each instance as to
limits, coverages, forms, deductibles, inception and expiration dates, and
cancellation provisions (which approval shall not be unreasonably withheld).
4.5    Adjustment of Condemnation and Insurance Claims. Borrower shall give
prompt Notice to Administrative Agent of any Casualty or any Condemnation or
threatened Condemnation. Administrative Agent is authorized, at its sole and
absolute option and upon prior written notice to Borrower, to commence, appear
in and prosecute, in its own or Borrower’s name, any action or proceeding
relating to any Condemnation or Casualty, and to make proof of loss for and to
settle or compromise any Claim in connection therewith. In such case,
Administrative Agent shall have the right to receive all Condemnation Awards and
Insurance Proceeds, and may deduct therefrom all of its Expenses. However, so
long as no Event of Default has occurred and Borrower is diligently pursuing its
rights and remedies with respect to a Claim, Administrative Agent will obtain
Borrower’s written consent (which consent shall not be unreasonably withheld or
delayed) before making proof of loss for or settling or compromising such Claim.
Borrower agrees to diligently assert its rights and remedies with respect to
each Claim and to promptly pursue the settlement and compromise of each Claim
subject to Administrative Agent’s approval, which approval shall not be
unreasonably withheld or delayed. If, prior to the receipt by Administrative
Agent of any Condemnation Award or Insurance Proceeds, the Property shall have
been sold pursuant to the provisions of the Deed of Trust, Administrative Agent
shall have the right to receive such funds (a) to the extent of any deficiency
found to be due upon such sale with interest thereon (whether or not a
deficiency judgment on the Deed of Trust shall have been sought or recovered or
denied), and (b) to the extent necessary to reimburse Administrative Agent for
its Expenses. If any Condemnation Awards or Insurance Proceeds are paid to
Borrower, Borrower shall receive the same in trust for Administrative Agent.
Within ten (10) days after Borrower’s receipt of any Condemnation Awards or
Insurance Proceeds, Borrower shall deliver such awards or proceeds to

Page 19

--------------------------------------------------------------------------------




Administrative Agent in the form in which they were received, together with any
endorsements or documents that may be necessary to effectively negotiate or
transfer the same to Administrative Agent; provided, however, so long as no
Default or Event of Default has occurred and is continuing, a Condemnation award
of less than $1,000,000 with respect to any single Condemnation, and Insurance
Proceeds of less than $1,000,000 with respect to any single Casualty, may be
retained by Borrower, which funds shall be used by Borrower to restore the
Property. Borrower agrees to execute and deliver from time to time, upon the
written request of Administrative Agent, such further instruments or documents
as may be reasonably requested by Administrative Agent to confirm the grant and
assignment to Administrative Agent of any Condemnation Awards or Insurance
Proceeds.
4.6    Utilization of Net Proceeds.
(a)    Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the Property. Net Proceeds shall be utilized for the
restoration of the Property, but only if no Default shall exist and only if in
the reasonable judgment of Administrative Agent (i) there has been no material
adverse change in the financial viability of the Improvements and (ii) the Net
Proceeds, together with other funds deposited with Administrative Agent for that
purpose, are sufficient to pay the cost of the restoration pursuant to a budget
and plans and specifications reasonably approved by Administrative Agent.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.
(b)    If Net Proceeds are to be utilized for the restoration of the Property,
the Net Proceeds, together with any other funds deposited with Administrative
Agent for that purpose, must be deposited in a Borrower’s Deposit Account, which
shall be an interest-bearing account, with all accrued interest to become part
of Borrower’s deposit. Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if Borrower is a partnership or
other pass-through entity, the income of its partners, members or beneficiaries,
as the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Administrative Agent shall have the exclusive right to manage and
control all funds in the Borrower’s Deposit Account, but Administrative Agent
shall have no fiduciary duty with respect to such funds. Administrative Agent
will advance the deposited funds from time to time to Borrower for the payment
of costs of restoration of the Property upon presentation of evidence acceptable
to Administrative Agent that such restoration has been completed satisfactorily
and lien-free. Any account fees and charges may be deducted from the balance, if
any, in the Borrower’s Deposit Account. Borrower grants to Administrative Agent
a security interest in the Borrower’s Deposit Account and all funds hereafter
deposited to such deposit account, and any proceeds thereof, as security for the
Obligations. Such security interest shall be governed by the Uniform Commercial
Code of the State, and Administrative Agent shall have available to it all of
the rights and remedies available to a secured party thereunder. The Borrower’s
Deposit Account may be established and held in such name or names as
Administrative Agent shall deem appropriate, including in the name of
Administrative Agent. Borrower hereby constitutes and appoints Administrative
Agent and any officer or agent of Administrative Agent its true and lawful
attorneys-in-fact with full power of substitution to open the Borrower’s Deposit
Account and to do any and every act that Borrower might do on its own behalf to
fulfill the terms of this Section 4.6. To the extent permitted by Law, Borrower
hereby ratifies all that said attorneys shall lawfully do or cause to be done by

Page 20

--------------------------------------------------------------------------------




virtue hereof. It is understood and agreed that this power of attorney, which
shall be deemed to be a power coupled with an interest, cannot be revoked.
4.7    Management. Borrower at all times shall provide for the competent and
responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
contracts affecting the Property shall be terminable upon thirty (30) days’
written notice without penalty or charge (except for unpaid accrued management
fees). All management contracts must be approved in writing by Administrative
Agent prior to the execution of the same (which approval shall not be
unreasonably withheld).
4.8    Books and Records; Financial Statements; Tax Returns. Borrower shall
provide or cause to be provided to Administrative Agent all of the following:
(a)    Unaudited Financial Statements of Borrower for each fiscal year, as soon
as reasonably practicable and in any event within one hundred-twenty (120) days
after the close of each fiscal year.
(b)    Unaudited Financial Statements of Guarantor: (i) for each fiscal year, as
soon as reasonably practicable and in any event within one hundred twenty (120)
days after the close of each fiscal year, and (ii) for each fiscal quarter, as
soon as reasonably practicable and in any event within sixty (60) days after the
close of each fiscal quarter. In the event that KBS Strategic Opportunity REIT,
Inc. shall no longer file with the Securities and Exchange Commission fiscal
year-end audited consolidated financial statements which include the results of
operation of Guarantor, either (i) the financial statements of Guarantor to be
delivered to Administrative Agent shall be audited by a third-party certified
public accountant reasonably satisfactory to Administrative Agent, or
(ii) Guarantor shall deliver to Administrative Agent audited consolidated
financial statements of KBS Strategic Opportunity REIT, Inc. which include the
results of operation of Guarantor.
(c)    (i) Prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property; and (ii) for each fiscal quarter (and for the
fiscal year through the end of that fiscal quarter) (A) property operating
statements which include all income and expenses in connection with the
Property, including in each case a comparison to the budget, (B) rent rolls, and
(C) a current leasing status report (including tenants’ names, occupied tenant
space, lease terms, rents, vacant space and proposed rents), as soon as
reasonably practicable but in any event within sixty (60) days after the end of
each such fiscal quarter, certified in writing as true and correct by a
representative of Borrower reasonably satisfactory to Administrative Agent. 
Items provided under this Section shall be in form and detail reasonably
satisfactory to Administrative Agent.
(d)    From time to time promptly after Administrative Agent’s or, subject to
the provisions of Section 4.8(e), any Lender’s reasonable request, such
additional information, reports and statements respecting the Property of
Borrower and the Improvements of Borrower, or the business operations and
financial condition of each reporting party, as Administrative Agent or any
Lender, subject to the provisions of Section 4.8(e), may reasonably request.

Page 21

--------------------------------------------------------------------------------




Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof. All
Financial Statements shall be in form and detail satisfactory to Administrative
Agent and shall contain or be attached to the signed and dated written
certification of the reporting party in form specified by Administrative Agent
to certify that the Financial Statements are furnished to Administrative Agent
in connection with the extension of credit by Administrative Agent and
constitute, to the knowledge of such reporting party, a true and correct
statement of the reporting party’s financial position. All certifications and
signatures on behalf of corporations, partnerships, limited liability companies
or other entities shall be by a representative of the reporting party
satisfactory to Administrative Agent. All fiscal year‑end Financial Statements
of Borrower and Guarantor may be prepared by the reporting party. All quarterly
Financial Statements may be prepared by the applicable reporting party and shall
include a minimum of a balance sheet, income statement, and statement of cash
flow. Borrower shall provide, upon Administrative Agent’s request, convenient
facilities for the audit and verification of any such statement. Additionally,
Borrower will provide Administrative Agent at Borrower’s expense with all
evidence that Administrative Agent may from time to time reasonably request as
to compliance with all provisions of the Loan Documents. Borrower shall promptly
notify Administrative Agent of any event or condition that could reasonably be
expected to have a material adverse change in the financial condition of
Borrower, of Guarantor (if known by Borrower), or in the construction progress
of the Improvements.
(e)    Any request by any Lender to Borrower or Guarantor pursuant to this
Agreement or any other Loan Document must be made by such Lender first notifying
Administrative Agent of such Lender’s request, and Administrative Agent then
making such request (which Administrative Agent agrees to do promptly after
receiving any request from a Lender) to Borrower or Guarantor, as applicable, on
behalf of such Lender; it being understood and agreed that no Lender shall
directly contact Borrower or Guarantor to make any request and that all such
requests must be made through Administrative Agent.
(f)    In addition, commencing with the period ending on June 30, 2015, within
sixty (60) days of June 30 and December 31 of each year, Borrower shall deliver
to Administrative Agent a certification, together with any additional evidence
Administrative Agent may reasonably require, as to Borrower’s compliance with
the requirements of Section 4.22.
4.9    Estoppel Certificates. Within ten (10) days after any request by
Administrative Agent or a proposed assignee or purchaser of the Loan or any
interest therein, Borrower shall certify in writing to Administrative Agent, or
to such proposed assignee or purchaser, the then unpaid balance of the Loan and
whether Borrower, to Borrower’s knowledge, claims any right of defense or setoff
to the payment or performance of any of the Obligations, and if Borrower claims
any such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.
4.10    Taxes; Tax Receipts. Borrower shall pay and discharge all Taxes prior to
the date on which penalties are attached thereto unless and to the extent only
that such Taxes are contested in accordance with the terms of the Deed of Trust.
If Borrower fails, following demand, to provide Administrative Agent the tax
receipts required under the Deed of Trust,

Page 22

--------------------------------------------------------------------------------




without limiting any other remedies available to Administrative Agent,
Administrative Agent may, at Borrower’s sole expense, obtain and enter into a
tax services contract with respect to the Property with a tax reporting agency
satisfactory to Administrative Agent.
4.11    Administrative Agent’s Rights to Pay and Perform. If, after written
notice, Borrower fails to promptly pay or perform any of the Obligations within
any applicable grace or cure periods, Administrative Agent, without further
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Administrative Agent may enter upon the Property for that
purpose and take all action thereon as Administrative Agent considers necessary
or appropriate.
4.12    Reimbursement; Interest. If Administrative Agent shall incur any
Expenses or pay any Claims after delivery of any Notice required by the terms of
this Agreement or any other Loan Document by reason of the Loan or the rights
and remedies provided under the Loan Documents (regardless of whether or not any
of the Loan Documents expressly provide for an indemnification by Borrower
against such Claims), Administrative Agent’s payment of such Expenses and Claims
shall constitute advances to Borrower which shall be paid by Borrower to
Administrative Agent on demand, together with interest thereon from the date
incurred until paid in full at the rate of interest then applicable to the Loan
under the terms of the Note. Each advance shall be secured by the Deed of Trust
and the other Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by the party or parties to whom such advance is made.
Notwithstanding the foregoing, however, in any action or proceeding to foreclose
the Deed of Trust or to recover or collect the Obligations, the provisions of
Law governing the recovery of costs, disbursements and allowances shall prevail
unaffected by this Section.
4.13    Notification by Borrower. Borrower will promptly give Notice to
Administrative Agent of the occurrence of any Default or Event of Default
hereunder or under any of the other Loan Documents. Borrower will also promptly
give Notice to Lender of any claim of a default by Borrower, or any claim by
Borrower of a default by any other party, under any property management contract
or any Lease.
4.14    [Intentionally Omitted.]
4.15    Fees and Expenses. Borrower shall pay all fees, charges, costs and
expenses required to satisfy the conditions of the Loan Documents. Without
limitation of the foregoing, Borrower will pay, when due, and if paid by
Administrative Agent will reimburse Administrative Agent on demand for, all
reasonable fees and expenses of any construction consultant (if any), the title
insurer, environmental engineers, appraisers, surveyors and Administrative
Agent’s counsel in connection with the closing, administration, modification or
any “workout” of the Loan, or the enforcement of Administrative Agent’s or any
Lender’s rights and remedies under any of the Loan Documents. Notwithstanding
any provision to the contrary set forth in this Agreement or in any other Loan
Document, except in any instance where, due to a legal conflict of interest, a
single counsel cannot represent Administrative Agent and Lenders in connection
with the enforcement of Administrative Agent’s or Lenders’ rights and remedies
under any of the Loan Documents (in which event Lenders may employ, at
Borrower’s expense, a single separate counsel to represent the interests of
Lenders in connection with the enforcement of Lenders’

Page 23

--------------------------------------------------------------------------------




rights and remedies under any of the Loan Documents), Borrower shall not be
required to pay or reimburse any Lender for the costs and expenses of any
counsel to any Lender.
4.16    Appraisals. Administrative Agent may obtain from time to time an
appraisal of all or any part of the Property, prepared in accordance with
written instructions from Administrative Agent, from a third-party appraiser
satisfactory to, and engaged directly by, Administrative Agent at Administrative
Agent’s cost and expense, except as provided below. The cost of any such
appraisal, including any costs for internal review thereof, obtained by
Administrative Agent in connection with any extension of the maturity of the
Loan, and the cost of each such appraisal obtained by Administrative Agent
following the occurrence of a Default, shall by borne by Borrower and shall be
paid by Borrower on written demand by Administrative Agent . Administrative
Agent shall provide a copy of such appraisal to each Lender promptly after
receipt. In addition, provided (a) no Default or Potential Default has occurred
and is continuing, (b) Borrower has delivered to Administrative Agent
Administrative Agent’s standard disclosure and indemnification agreements
regarding appraisals, and (c) Borrower has reimbursed Administrative Agent for
the cost of such appraisal, including any costs for internal review thereof, to
the extent required by this Section 4.16, Administrative Agent shall provide a
copy of such appraisal to Borrower. Provided no Default or Potential Default has
occurred and is continuing, Borrower shall have the right to request that
Administrative Agent obtain, at Borrower’s sole cost and expense, including any
costs for internal review thereof, a new appraisal of the Property.
4.17    Leasing and Tenant Matters. Borrower shall comply with the terms and
conditions of Exhibit “D” in connection with the leasing of space within the
Improvements. In addition, Borrower shall deposit with Administrative Agent on
the date of Borrower’s receipt thereof any and all termination fees or other
similar funds in excess of $250,000.00 paid by a tenant in connection with such
tenant’s election to exercise an early termination option contained in its
respective Lease or otherwise (the “Termination Fee Deposit”).  The Termination
Fee Deposit shall be deposited into an interest-bearing account maintained with
Administrative Agent for the benefit of Borrower. Administrative Agent shall
make the Termination Fee Deposit available to reimburse Borrower for Tenant
Improvements and Leasing Commissions paid with respect to reletting the vacated
space at the Property which shall be disbursed in accordance with the terms and
conditions of Exhibit “C-1” attached hereto. After a vacated space has been
re-leased to another tenant, any amounts remaining under the Termination Fee
Deposit shall, at Borrower’s election, be returned to Borrower or be applied to
repay a portion of the outstanding balance of the Loan. If a Default has
occurred and is continuing, then Administrative Agent shall have the option to
apply the Termination Fee Deposit to repay a portion of the outstanding
principal balance of the Loan in accordance with Section 1.5 of this Agreement.
Notwithstanding the foregoing, so long as no Default or Potential Default has
occurred and is continuing, Administrative Agent shall, after any Release Pad
has been released pursuant to Section 9.29 hereof, refund to Borrower all
Termination Fee Deposits applicable to any Improvements situated on such Release
Pad.
4.18    Preservation of Rights. Borrower shall obtain, preserve and maintain in
good standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of the Property and the conduct of Borrower’s
business thereon or therefrom.

Page 24

--------------------------------------------------------------------------------




4.19    Income from Property. Borrower shall pay all costs and expenses
associated with the ownership, maintenance, operation and leasing of the
Property, including all amounts then required to be paid under the Loan
Documents, in accordance with the terms of this Agreement and the other Loan
Documents. No income derived from the Property, including any income from the
Leases, shall be distributed or paid to any member, partner, shareholder or, if
Borrower is a trust, to any beneficiary or trustee, following the occurrence and
during the continuation of any Default with respect to which Administrative
Agent has provided Notice to Borrower.
4.20    [Intentionally Omitted]
4.21    Swap Contracts. In the event that Borrower shall elect to enter into a
Swap Contract with Swap Counterparty, Borrower shall comply with all of the
terms and conditions of Exhibit “H” with respect to all Swap Contracts.
4.22    Debt Service Coverage Ratio.
(a)    As of each Test Date, the Property shall maintain an Ongoing Debt Service
Coverage Ratio of not less than the Minimum Required Debt Service Coverage
Ratio. If, as of any Test Date, the Property does not meet such Minimum Required
Debt Service Coverage Ratio, Borrower shall (in its sole discretion) have the
right to, within ten (10) Business Days after receipt of written notice from
Administrative Agent, either (i) deposit into an interest-bearing account of
Borrower maintained with Administrative Agent (the “Interest Reserve Account”)
an amount, reasonably determined by Administrative Agent, equal to the interest
that is anticipated to accrue on the Loan for the six (6) month period following
such Test Date, using (A) with respect to any portion of the outstanding
principal balance of the Loan which is not subject to a Swap Contract, the then
current Base Rate plus one-quarter of one percent (0.25%) per annum), or
(B) with respect to any portion of the outstanding principal balance of the Loan
which is subject to a Swap Contract, the fixed rate payable by Borrower under
such Swap Contract, or (ii) repay the Loan in an amount sufficient to cause the
Ongoing Debt Service Coverage Ratio to at least equal the Minimum Required Debt
Service Coverage Ratio. If as of the next succeeding Test Date the Ongoing Debt
Service Coverage Ratio shall equal or exceed the Minimum Required Debt Service
Coverage Ratio, provided that no Default exists, any funds held in the Interest
Reserve Account will be released to Borrower.
(b)    Should the Ongoing Debt Service Coverage Ratio be less than the Minimum
Required Debt Service Coverage Ratio for two (2) consecutive Test Dates,
Borrower must, within ten (10) Business Days after receipt of written notice
from Administrative Agent, repay principal of the Loan outstanding in an amount
sufficient to cause the Ongoing Debt Service Coverage Ratio to be at least
1.35:1.00 as of such second Test Date. Provided that no Default exists, any
amounts then on deposit in the Interest Reserve Account may be applied by
Borrower toward any such required payment. Any amounts remaining on deposit in
the Interest Reserve Account following any payment made by Borrower to cause the
Ongoing Debt Service Coverage Ratio to be at least 1.35:1.00 shall, provided no
Default exists, be returned to Borrower.
(c)    The Interest Reserve Account shall be subject to a security interest
granted to Lender as security for the Obligations pursuant to the Security
Agreement (Interest Reserve Account). Upon the occurrence of a Default,
Administrative Agent may exercise its rights and

Page 25

--------------------------------------------------------------------------------




remedies with respect to the Interest Reserve Account to the extent provided in
the Security Agreement (Interest Reserve Account).
(d)    Borrower may direct that amounts on deposit in the Interest Reserve
Account be applied to the outstanding principal balance of the Loan (including,
without limitation, any principal repayment of the Loan required as a condition
to any extension of the Maturity Date or required for a release of any portion
of the Property pursuant to Section 9.29), provided (i) no Default exists, and
(ii) after giving effect to such application, the Ongoing Debt Service Coverage
Ratio is at least 1.20:1.00.
(e)    Upon the full and final satisfaction of the Obligations, Lender shall
release all funds then remaining on deposit in the Interest Reserve Account and
promptly remit the same to the party or parties legally entitled thereto.
ARTICLE 5 - NEGATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
5.1    Conditional Sales. Borrower shall not incorporate in the Improvements any
property acquired under a conditional sales contract or lease or as to which the
vendor retains title or a security interest, without the prior written consent
of Administrative Agent.
5.2    Insurance Policies and Bonds. Borrower shall not do or permit to be done
anything that would affect the coverage or indemnities provided for pursuant to
the provisions of any insurance policy, performance bond, labor and material
payment bond or any other bond given in connection with any construction at the
Property, including any construction of tenant improvements.
5.3    Commingling. Borrower shall not commingle the funds and other assets of
Borrower with those of any Affiliate or any other Person.
5.4    Additional Debt. Borrower shall not incur any debt for borrowed money,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (a) the Loan, and (b) advances or trade debt or accrued
expenses incurred in the ordinary course of business of operating the Property.
No other debt may be secured by a lien on, or security interest in, the
Property, whether senior, subordinate or pari passu, other than a lien or
security interest which constitutes a Permitted Encumbrance (as defined in the
Deed of Trust).
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Administrative
Agent and each Lender as of the date hereof and as of the date of each advance
hereunder:
6.1    Organization, Power and Authority of Borrower; Loan Documents. Borrower
(a) is a limited liability company duly organized, existing and in good standing
under the laws of the state in which it is organized and is duly qualified to do
business and in good standing in the state in which the Land is located (if
different from the state of its formation) and in any other

Page 26

--------------------------------------------------------------------------------




state where the nature of Borrower’s business or property requires it to be
qualified to do business, and (b) has the power, authority and legal right to
own its property and carry on the business now being conducted by it and to
engage in the transactions contemplated by the Loan Documents. The Loan
Documents to which Borrower is a party have been duly executed and delivered by
Borrower, and the execution and delivery of, and the carrying out of the
transactions contemplated by, such Loan Documents, and the performance and
observance of the terms and conditions thereof, have been duly authorized by all
necessary organizational action by and on behalf of Borrower. The Loan Documents
to which Borrower is a party constitute the valid and legally binding
obligations of Borrower and are fully enforceable against Borrower in accordance
with their respective terms, except to the extent that such enforceability may
be limited by laws generally affecting the enforcement of creditors’ rights.
6.2    Other Documents; Laws. The execution and performance of the Loan
Documents to which Borrower is a party and the consummation of the transactions
contemplated thereby will not conflict with, result in any breach of, or
constitute a default under, the organizational documents of Borrower, or any
contract, agreement, document or other instrument to which Borrower is a party
or by which Borrower or any of its properties may be bound or affected, and such
actions do not and will not violate or contravene any Law to which Borrower is
subject.
6.3    Taxes. To Borrower’s knowledge and belief, Borrower has filed all
federal, state, county and municipal Tax returns required to have been filed by
Borrower and has paid all Taxes which have become due pursuant to such returns
or pursuant to any Tax assessments received by Borrower.
6.4    Legal Actions. There are no material Claims or investigations by or
before any court or Governmental Authority, with respect to which Borrower has
been served, or to the best of Borrower’s knowledge and belief, threatened
against or affecting Borrower, Borrower’s business or the Property. Borrower is
not in default with respect to any order, writ, injunction, decree or demand of
any court or any Governmental Authority affecting Borrower or the Property.
6.5    Nature of Loan. Borrower is a business or commercial organization. The
Loan is being obtained solely for business or investment purposes, and will not
be used for personal, family, household or agricultural purposes.
6.6    Trade Names. Borrower conducts its business solely under the name set
forth in the Preamble to this Agreement and makes use of no trade names in
connection therewith, unless such trade names have been previously disclosed to
Administrative Agent in writing.
6.7    Financial Statements. The financial statements heretofore delivered by
Borrower and Guarantor to Administrative Agent are true and correct in all
material respects, have been prepared in accordance with sound accounting
principles consistently applied, and fairly present the respective financial
conditions of the subjects thereof as of the respective dates thereof.
6.8    No Material Adverse Change. No material adverse change has occurred in
the financial conditions reflected in the financial statements of Borrower or
Guarantor since the respective dates of such statements, and no material
additional liabilities have been incurred by

Page 27

--------------------------------------------------------------------------------




Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Administrative Agent.
6.9    ERISA and Prohibited Transactions. As of the date hereof and throughout
the term of the Loan: (a) Borrower is not and will not be (i) an “employee
benefit plan,” as defined in Section 3(3) of ERISA, (ii) a “governmental plan”
within the meaning of Section 3(32) of ERISA, or (iii) a “plan” within the
meaning of Section 4975(e) of the Code; (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in Section 2510.3-101 of Title 29 of
the Code of Federal Regulations; (c) transactions by or with Borrower are not
and will not be subject to state statutes applicable to Borrower regulating
investments of fiduciaries with respect to governmental plans; and (d) Borrower
will not engage in any transaction that would cause any Obligation or any action
taken or to be taken hereunder (or the exercise by Administrative Agent of any
of its rights under the Deed of Trust or any of the other Loan Documents) to be
a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code. Borrower agrees to deliver
to Administrative Agent and, subject to the provisions of Section 4.8(e), each
Lender such certifications or other evidence of compliance with the provisions
of this Section as Administrative Agent or, subject to the terms of
Section 4.8(e), any Lender may from time to time request.
6.10    Compliance with Laws and Zoning and Other Requirements; Encroachments.
To Borrower’s knowledge and belief, Borrower is in compliance with the
requirements of all applicable Laws. To Borrower’s knowledge and belief, the use
of the Property complies with applicable zoning ordinances, regulations and
restrictive covenants affecting the Land. To Borrower’s knowledge and belief,
all use and other requirements of any Governmental Authority having jurisdiction
over the Property have been satisfied. To Borrower’s knowledge and belief, no
violation of any Law exists with respect to the Property. To Borrower’s
knowledge and belief, and except as may be disclosed in the Survey, the
Improvements are constructed entirely on the Land and do not encroach upon any
easement or right-of-way, or upon the land of others. To Borrower’s knowledge
and belief, and except as may be disclosed in the Survey, (i) the Improvements
comply with all applicable building restriction lines and set-backs, however
established, and (ii) are in strict compliance with all applicable use or other
restrictions and the provisions of all applicable agreements, declarations and
covenants and all applicable zoning and subdivision ordinances and regulations.
Notwithstanding the foregoing, the representations and warranties set forth in
this Section 6.10 are qualified by any information and disclosures set forth in
any zoning report delivered by Borrower to Administrative Agent in connection
with the closing of the Loan.
6.11    Certificates of Occupancy. To Borrower’s knowledge and belief, all
certificates of occupancy and other permits and licenses necessary or required
in connection with the use and occupancy of the Improvements have been validly
issued.
6.12    Utilities; Roads; Access. To Borrower’s knowledge and belief, all
utility services necessary for the operation of the Improvements for their
intended purposes have been fully installed, including telephone service, cable
television, water supply, storm and sanitary sewer facilities, natural gas and
electric facilities, including cabling for telephonic and data communication,
and the capacity to send and receive wireless communication. To Borrower’s

Page 28

--------------------------------------------------------------------------------




knowledge and belief, all roads and other accesses necessary to serve the Land
and Improvements have been completed, are serviceable in all weather, and where
required by the appropriate Governmental Authority, have been dedicated to and
formally accepted by such Governmental Authority.
6.13    Other Liens. Except for contracts for labor, materials and services
furnished or to be furnished in connection with any construction at the
Property, including any construction of tenant improvements, Borrower has made
no contract or arrangement of any kind the performance of which by the other
party thereto would give rise to a lien on the Property.
6.14    No Defaults. To Borrower’s knowledge and belief, (i) there is no Default
or Potential Default under any of the Loan Documents, and (ii) there is no
default or event of default under any material contract, agreement or other
document related to the construction or operation of the Improvements.
6.15    Draw Request. As a condition to each draw request or other request for
an advance hereunder and each receipt of the funds requested thereby, Borrower’s
representations and warranties set forth in this Agreement shall be true and
correct as of the date of the draw request or other request for an advance.
6.16    No Broker. Except as expressly disclosed by Borrower to Administrative
Agent in writing, no financial advisers, brokers, underwriters, placement
agents, agents or finders have been dealt with by Borrower, Guarantor or any
Affiliate thereof in connection with the Loan.
6.17    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Code. Without limiting the foregoing,
Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Code).
6.18    Sanctions. Neither Borrower, Guarantor, any subsidiary of Borrower or
Guarantor nor, to Borrower’s knowledge, any other Affiliate of Borrower,
Guarantor or any subsidiary of Borrower or Guarantor or any of the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of Borrower, Guarantor or any of Borrower’s or
Guarantor’s subsidiaries or other Affiliates, is an individual or entity
currently the subject of any Sanctions, nor is Borrower, Guarantor or any
subsidiary of Borrower or Guarantor located, organized or resident in a
Designated Jurisdiction.
ARTICLE 7 - DEFAULT AND REMEDIES
7.1    Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”):
(a)    Borrower fail(s) to pay any Obligation under this Agreement within five
(5) business days after the same becomes due, whether on the scheduled due date
or upon acceleration, maturity or otherwise.
(b)    A Default or Event of Default (as defined therein) occurs under any Note,
the Deed of Trust or any other Loan Document, or Borrower or Guarantor fails to
promptly pay,

Page 29

--------------------------------------------------------------------------------




perform, observe or comply with any term, obligation or agreement contained in
any of the Loan Documents within any applicable grace or cure period, or, if no
cure period is specified, any such failure continues uncured for a period of
thirty (30) days after Notice from Administrative Agent or any Lender to
Borrower, unless (i) such failure, by its nature, is not capable of being cured
within such period, (ii) within such period, Borrower commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and (iii)
Borrower causes such failure to be cured no later than ninety (90) days after
the date of such Notice from Administrative Agent or any Lender.
(c)    Any information contained in any financial statement, schedule, report or
any other document delivered by Borrower or Guarantor to Administrative Agent or
any Lender in connection with the Loan proves at any time not to be in all
material respects true and accurate, or Borrower or Guarantor shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Administrative Agent or any Lender in connection with the Loan, proves at any
time to be incorrect or misleading in any material respect either on the date
when made or on the date when reaffirmed pursuant to the terms of this
Agreement.
(d)    Borrower fails to deposit funds into the Borrower’s Deposit Account
subject to and as required by the provisions of Section 4.5 and Section 4.6,
within ten (10) Business Days from the effective date of a Notice from
Administrative Agent requesting such deposit, or Borrower fails to deliver to
Administrative Agent any Condemnation Awards or Insurance Proceeds within ten
(10) days after Borrower’s receipt thereof.
(e)    Borrower fails to promptly perform or comply with any of the covenants
contained in the Loan Documents with respect to maintaining insurance, including
the covenants contained in Section 4.4.
(f)    Borrower fails to promptly perform or comply with any of the Obligations
set forth in this Agreement (other than those expressly described in other
Sections of this Article VII), and such failure continues uncured for a period
of thirty (30) days after Notice from Administrative Agent to Borrower, unless
(i) such failure, by its nature, is not capable of being cured within such
period, and (ii) within such period, Borrower commences to cure such failure and
thereafter diligently prosecutes the cure thereof, and (iii) Borrower causes
such failure to be cured no later than ninety (90) days after the date of such
Notice from Administrative Agent.
(g)    Any permit, license, certificate or approval that Borrower is required to
obtain with respect to any construction activities at the Property or the
operation, leasing or maintenance of the Improvements or the Property lapses or
ceases to be in full force and effect for a period of thirty (30) days, unless
(i) the failure to maintain any such permit, license, certificate or approval,
by its nature, is not capable of being cured within such period, (ii) within
such period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (iii) Borrower causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Administrative
Agent.

Page 30

--------------------------------------------------------------------------------




(h)    A lien for the performance of work or the supply of materials filed
against the Property, or any stop notice served on Borrower, any contractor of
Borrower, Administrative Agent or any Lender, remains unsatisfied or unbonded
for a period of thirty (30) days after the date of filing or service in
violation of the terms of Section 4.3 above.
(i)    Borrower or Guarantor files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower or Guarantor and such involuntary bankruptcy petition continues
undismissed for a period of ninety (90) days after the filing thereof.
(j)    Borrower or Guarantor applies for or consents in writing to the
appointment of a receiver, trustee or liquidator of Borrower, Guarantor, the
Property, or all or substantially all of the other assets of Borrower or
Guarantor, or an order, judgment or decree is entered by any court of competent
jurisdiction on the application of a creditor appointing a receiver, trustee or
liquidator of Borrower, Guarantor, the Property, or all or substantially all of
the other assets of Borrower or Guarantor, but only if any of the foregoing is
not dismissed within ninety (90) days after such appointment, judgment or
decree.
(k)    Borrower or Guarantor admits in writing its inability or fails generally
to pay its debts as they become due (other than principal of the Loan due at
maturity).
(l)    A final nonappealable judgment for the payment of money involving more
than $1,000,000 is entered against Borrower, and Borrower fails to discharge the
same, or fails to cause it to be discharged or bonded off to Administrative
Agent’s satisfaction, within thirty (30) days from the date of the entry of such
judgment.
(m)    Unless the written consent of Administrative Agent is previously
obtained, all or substantially all of the business assets of Borrower or
Guarantor are sold, Borrower or Guarantor is dissolved, or there occurs any
change in the form of business entity through which Borrower or Guarantor
presently conducts its business or any merger or consolidation involving
Borrower or Guarantor.
(n)    Without the prior written consent of Administrative Agent (which consent
may be conditioned, among other matters, on the issuance of a satisfactory
endorsement to the title insurance policy insuring Administrative Agent’s
interest under the Deed of Trust), the controlling interest in Borrower ceases
to be owned, directly or indirectly, by KBS Strategic Opportunity Limited
Partnership, a Delaware limited partnership.
7.2    Remedies. Upon the occurrence and during the continuance of a Default,
Administrative Agent at its election may (but shall not be obligated to) without
the consent of and shall at the direction of the Required Lenders, without
notice, exercise any and all rights and remedies afforded by this Agreement, the
other Loan Documents, Law, equity or otherwise, including (a) declaring any and
all Indebtedness immediately due and payable (provided that, without limitation
of the foregoing, upon the occurrence of an actual or deemed entry of an order
for relief with respect to Borrower under any Debtor Relief Law, any obligation
of Lenders to make advances, including Additional Advances, shall automatically
terminate, and the unpaid principal amount of the Loan outstanding and all
interest and other amounts as aforesaid shall

Page 31

--------------------------------------------------------------------------------




automatically become due and payable, in each case without further act of
Administrative Agent or Lenders); (b) reducing any claim to judgment; (c)
obtaining appointment of a receiver (to which Borrower hereby consents) and/or
judicial or nonjudicial foreclosure under the Deed of Trust; (d) terminating
Lenders’ Commitments; (e) in its own name on behalf of the Lenders or in the
name of Borrower, entering into possession of the Property, leasing and
operating the Property, performing all work and constructing Improvements; and
(f) setting-off and applying, to the extent thereof and to the maximum extent
permitted by Law, sums in the Interest Reserve Account, any and all deposits,
funds, or assets at any time held and any and all other indebtedness at any time
owing by Administrative Agent or any Lender to or for the credit or account of
Borrower against any Indebtedness.
Borrower hereby appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the occurrence and during the continuance of a
Default: (i) endorse the name of Borrower on any checks or drafts representing
proceeds of any insurance policies, or other checks or instruments payable to
Borrower with respect to the Property; (ii) prosecute or defend any action or
proceeding incident to the Property; (iii) pay, settle, or compromise all bills
and claims regarding the Property; (iv) perform the obligations and exercise the
rights of Borrower under all Leases, guaranties and other agreements to which it
is a party or by which the Property is bound, enter into Leases, guaranties and
other agreements regarding the Property and pay all leasing, operating and
capital expenses of the Property; and (v) take over and use all or any part of
the labor, materials, supplies and equipment contracted for, owned by, or under
the control of Borrower, whether or not previously incorporated into the
Improvements of the Property. Neither Administrative Agent nor any Lender shall
have any liability to Borrower for the sufficiency or adequacy of any such
actions taken by Administrative Agent.
ARTICLE 8 -— ADMINISTRATIVE AGENT
8.1    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 8.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Borrower, without further inquiry
or investigation, shall, and are hereby authorized by Lenders to, assume that
all actions taken by Administrative Agent hereunder and in connection with or
under the Loan Documents are duly authorized by Lenders and Borrower shall be
entitled to rely on Administrative Agent’s acknowledgment of consent and
approvals when required under the Loan Documents. The term “agent” herein and in
the other Loan Documents with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. With
respect to any matter that requires, in accordance with the terms hereof or of
any other Loan Document, the consent or approval of any or all Lenders, Borrower
shall be

Page 32

--------------------------------------------------------------------------------




entitled to conclusively rely on any written notification provided by
Administrative Agent to Borrower that such consent or approval has been
obtained.
(b)    Notwithstanding any provision to the contrary contained elsewhere herein
or in any other Loan Document, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, and its duties and
responsibilities shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, and no implied covenants,
functions, responsibilities, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent or its Related Parties;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may affect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower, Guarantor or
any of their Related Parties that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Related Parties in any capacity.
(c)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including (i) the determination if and to what extent
matters or items subject to Administrative Agent’s satisfaction are acceptable
or otherwise within its discretion, (ii) the making of Administrative Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article 7 or

Page 33

--------------------------------------------------------------------------------




pursuant to any other Loan Document and any action so taken or not taken shall
be deemed consented to by Lenders.
(d)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, Guarantor or any other Person liable
for any part of the Indebtedness, no individual Lender or group of Lenders shall
have the right, and Administrative Agent (irrespective of whether the principal
of the Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower or any other Person) shall be exclusively entitled and
empowered on behalf of itself and the Lenders, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under Section
4.15 allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 4.15.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.
8.2    Delegation of Duties; Advice.
(a)    Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Loan as well as activities as
Administrative Agent. Administrative Agent

Page 34

--------------------------------------------------------------------------------




shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
(b)    Administrative Agent shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel or other consultant experts.
8.3    Liability of Administrative Agent. Neither Administrative Agent nor any
Related Party of Administrative Agent shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby or thereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary), or as Administrative
Agent shall believe in good faith shall be necessary or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, or (b) be
responsible in any manner to any Lender for any recital, statement,
representation or warranty made by Borrower, Guarantor, any subsidiary or
Affiliate of Borrower or Guarantor, or any other Person, or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. Neither Administrative Agent nor any Related Party of
Administrative Agent shall be under any obligation to any Lender or participant
or any other Person to inspect the properties, books or records of Borrower,
Guarantor, any of their Related Parties or any other Person, or to ascertain or
inquire into (u) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (v) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (w) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (x) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Loan Documents, (y) the value or the
sufficiency of any Collateral, or (z) the satisfaction of any condition set
forth herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
8.4    Reliance by Administrative Agent; Authorized Signers. Administrative
Agent is authorized to rely upon the continuing authority of the Authorized
Signers to bind Borrower with respect to all matters pertaining to the Loan and
the Loan Documents, including the submission of Draw Requests and the selection
of interest rates. Such authorization may be changed only upon written notice
addressed to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the Person giving such
notice. Such notice shall be effective not sooner than five (5) Business Days
following receipt thereof by Administrative Agent. Without limitation of the
foregoing, Administrative Agent shall be

Page 35

--------------------------------------------------------------------------------




entitled to rely, and shall be fully protected, and shall be indemnified by
Lenders pursuant to Section 8.7, in relying, upon any writing , resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex,
telephone message, email or other electronic (including any Internet or intranet
website posting or other distribution) communication, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any party to the Loan
Documents), independent accountants and other experts selected by Administrative
Agent. In determining compliance with any condition hereunder to the making of
the Loan or any Additional Advance that by its terms must be fulfilled to the
satisfaction of a Lender, Administrative Agent may presume that such condition
is satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of the Loan or such
Additional Advance. For purposes of determining compliance with the conditions
specified in Exhibit “C”, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objections. Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
or all Lenders if required hereunder as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected, and shall be indemnified by Lenders pursuant to
Section 8.7, in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.
Notwithstanding anything to the contrary herein, in no event shall
Administrative Agent be required to take any action that it determines may
expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and Administrative Agent shall be
indemnified by Lenders pursuant to Section 8.7 with respect to such
determination.
8.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Potential Default unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement and describing such Default or Potential
Default, and Administrative Agent determines that such Default or such Potential
Default (if it were to become a Default) will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to any such Default as
may be requested by the Required Lenders in accordance with Article 7; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but

Page 36

--------------------------------------------------------------------------------




shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable or in the best interest
of Lenders.
8.6    Credit Decision; Disclosure of Information by Administrative Agent.
(a)    Each Lender acknowledges that neither Administrative Agent nor any
Related Party of Administrative Agent has made any representation or warranty to
it, and that no act by Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of Borrower
and Guarantor, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Related Party of Administrative Agent to any Lenders
as to any matter, including whether Administrative Agent or any Related Party of
Administrative Agent have disclosed material information in their possession.
Each Lender represents to Administrative Agent that it has, independently and
without reliance upon Administrative Agent or any Related Party of
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower and
Guarantor hereunder. Each Lender also represents that it will, independently and
without reliance upon Administrative Agent or any Related Party of
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and Guarantor.
(b)    Administrative Agent promptly after its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide each Lender and/or make
available for such Lender’s inspection during reasonable business hours and at
such Lender’s expense, promptly after such Lender’s written request therefor:
(i) copies of the Loan Documents; (ii) such information as is then in
Administrative Agent’s possession in respect of the current status of principal
and interest payments and accruals in respect of the Loan; (iii) copies of all
current financial statements in respect of Borrower, Guarantor or other Person
liable for payment or performance by Borrower of any obligations under the Loan
Documents, then in Administrative Agent’s possession with respect to the Loan;
and (iv) other current factual information then in Administrative Agent’s
possession with respect to the Loan and bearing on the continuing
creditworthiness of Borrower or Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative

Page 37

--------------------------------------------------------------------------------




Agent shall not have any duty or responsibility to provide any Lenders with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or
Guarantor or any of their respective Affiliates which may come into the
possession of Administrative Agent or any Related Party of Administrative Agent.
8.7    Indemnification of Administrative Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, LENDERS HEREBY INDEMNIFY ADMINISTRATIVE
AGENT AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF
BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH
RELATED PARTY OF ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES INCURRED BY IT, INCLUDING BEFORE, DURING AND AFTER ANY FORECLOSURE
OF THE DEED OF TRUST, OTHER EXERCISE OF RIGHTS AND REMEDIES OR SALE OF THE
PROPERTY, INCLUDING THOSE IN WHOLE OR PART ARISING FROM ADMINISTRATIVE AGENT’S
STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE; provided,
however, that no Lender shall be liable for the payment to Administrative Agent
or any Related Party of Administrative Agent of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Person’s own gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
8.7. All payments on account of the foregoing shall be due and payable ten (10)
days after demand by Administrative Agent therefor. Without limitation of the
foregoing, to the extent that Administrative Agent is not reimbursed by or on
behalf of Borrower, each Lender shall reimburse Administrative Agent within ten
(10) days after demand for its ratable share of any costs or out-of-pocket
expenses (including attorneys’ fees) incurred by Administrative Agent as
described in Section 4.15. The undertaking in this Section 8.7 shall survive the
resignation or replacement of Administrative Agent, any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all Obligations.
8.8    Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any party to the Loan Documents and their
respective subsidiaries and other Affiliates as though Administrative Agent was
not Administrative Agent hereunder, without notice to or consent of Lenders and
without any duty to account therefor to Lenders. Lenders acknowledge that
Borrower and Bank of America or its Affiliate have entered or may enter into
Swap Transactions. Lenders shall have no right to share in any portion of any
payments made by Borrower under the terms of such Swap Transactions (except and
to the extent Lenders shall have participated with Bank of America or such
Affiliate in such Swap Transactions). Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any party to the Loan Documents, or

Page 38

--------------------------------------------------------------------------------




their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such parties or such parties’
Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Pro Rata
Share of the Loan, Bank of America shall have the same rights and powers under
this Agreement as any other Lenders and may exercise such rights and powers as
though it were not Administrative Agent or party to Swap Transactions, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.
8.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders and Borrower.
Additionally, if the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person, remove such Person as Administrative Agent. If Administrative
Agent resigns or is so removed by the Required Lenders under this Agreement, the
Required Lenders shall, (i) within thirty (30) days after receipt of
Administrative Agent’s notice of resignation or (ii) within five Business Days
of the removal of Administrative Agent, as applicable, appoint from among
Lenders a successor administrative agent for Lenders, which successor
administrative agent shall be consented to by Borrower at all times other than
during the existence of a Default (which consent of Borrower shall not be
unreasonably withheld or delayed). Upon the acceptance by the successor
administrative agent of its appointment as successor administrative agent
hereunder, the retiring Administrative Agent’s resignation or removal, as
applicable, shall be effective, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, or on or before the removal day specified by Required
Lenders in their removal notice to Administrative Agent and Borrower, whichever
applies, then the Lender other than the retiring Administrative Agent holding
the largest Commitment shall automatically become the successor administrative
agent; it being understood and agreed that the retiring Administrative Agent’s
resignation or removal, as applicable, shall in all instances become effective
upon such thirtieth (30th) day, or upon the removal day set forth in Required
Lenders’ removal notice, whichever applies. After the effective date any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.
8.10    Releases; Acquisition and Transfers of Collateral.
(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Collateral
(i) upon the termination of the Commitments, the termination of all obligations
of each Swap Counterparty to advance any funds under any Swap Contract, and
payment and satisfaction in full of all Indebtedness; (ii) constituting a
release, transfer or sale of a lien or Collateral if Borrower will certify to
Administrative Agent that the release, transfer or sale is permitted under this
Agreement or the other Loan Documents (and

Page 39

--------------------------------------------------------------------------------




Administrative Agent may rely conclusively on any such certificate, without
further inquiry); or (iii) after foreclosure or other acquisition of title (1)
in the discretion of Administrative Agent if a purchase price of at least ninety
percent (90%)) of the value indicated in the most recent appraisal of the
collateral obtained by Administrative Agent and made in accordance with
regulations governing Administrative Agent, less any reduction indicated in the
appraised value estimated by any experts in the applicable areas engaged by
Administrative Agent; or (2) if approved by the Required Lenders.
(b)    If all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
Collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition Date”).
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
Collateral is acquired, Administrative Agent shall appoint and retain one or
more Persons (individually and collectively, the “OREO Property Manager”)
experienced in the management, leasing, sale and/or disposition of similar
properties.
(c)    After consulting with the OREO Property Manager, Administrative Agent
shall prepare a written plan for operation, management, improvement,
maintenance, repair, sale and disposition of the Collateral and a budget for the
aforesaid, which may include a reasonable management fee payable to
Administrative Agent (the “Business Plan”). Administrative Agent will deliver
the Business Plan not later than the sixtieth (60th) day after the Acquisition
Date to each Lender with a written request for approval of the Business Plan. If
the Business Plan is approved by the Required Lenders, Administrative Agent and
the OREO Property Manager shall adhere to the Business Plan until a different
Business Plan is approved by the Required Lenders. Administrative Agent may
propose an amendment to the Business Plan as it deems appropriate, which shall
also be subject to Required Lender approval. If the Business Plan (as may be
amended) proposed by Administrative Agent is not approved by the Required
Lenders, or if sixty (60) days have elapsed following the Acquisition Date
without a Business Plan being proposed by Administrative Agent, any Lender may
propose an alternative Business Plan, which Administrative Agent shall submit to
all Lenders for their approval. If an alternative Business Plan is approved by
the Required Lenders, Administrative Agent may appoint one of the approving
Lenders to implement the alternative Business Plan. Notwithstanding any other
provision of this Agreement, unless in violation of an approved Business Plan or
otherwise in an emergency situation, Administrative Agent shall, subject to
Section 8.10(a), have the right but not the obligation to take any action in
connection with the Collateral (including those with respect to all Real
Property Taxes, Insurance Premiums, operation, management, improvement,
maintenance, repair, sale and disposition), or any portion thereof.
(d)    Upon written request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Collateral
pursuant to this Section 8.10; provided, however, that (i) Administrative Agent
shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer,

Page 40

--------------------------------------------------------------------------------




release or sale shall not in any manner discharge, affect or impair the
obligations of Borrower other than those expressly being released.
(e)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Collateral, the consent of the Required Lenders is required
pursuant to Section 8.10(a), and one of the Lenders does not consent within ten
(10) Business Days after notification from Administrative Agent, the consenting
Lender may, in writing to the other Lender, offer (“Purchase Offer”) to purchase
all of the non-consenting Lender’s right, title and interest in such Collateral
for a purchase price equal to the non-consenting Lender’s Pro Rata Share of the
net proceeds anticipated from such sale of such Collateral (as reasonably
determined by Administrative Agent, including the undiscounted face principal
amount of any purchase money obligation not payable at closing) (“Lender Net
Sale Proceeds”). Within ten (10) Business Days thereafter the non-consenting
Lender shall be deemed to have accepted such Purchase Offer unless the
non-consenting Lender notifies Administrative Agent that it elects to purchase
all of the consenting Lender’s right, title and interest in such Collateral for
a purchase price payable by the non-consenting Lender in an amount equal to the
consenting Lender’s Pro Rata Share of the Lender Net Sale Proceeds. Any amount
payable hereunder by a Lender shall be due on the earlier to occur of the
closing of the sale of such Collateral or ninety (90) days after receipt by the
non-consenting Lender of the Purchase Offer, regardless of whether such
Collateral is sold.
8.11    Application of Payments. Except as otherwise provided below with respect
to Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities and/or foreclosure or sale of the collateral, and net
operating income from the collateral during any period it is owned by
Administrative Agent on behalf of Lenders (“Payments”) shall be apportioned pro
rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 8.7) and reimbursements then due to Administrative Agent from
Borrower (including any of the foregoing constituting Administrative Agent
Advances, together with interest thereon); second, to pay any fees, costs,
expenses and reimbursements then due to Lenders from Borrower (including any of
the foregoing constituting Administrative Agent Advances, together with interest
thereon, reimbursed by Lenders); third, to pay (on a pari passu basis) pro rata
interest and late charges due in respect of the Indebtedness and regularly
occurring payments under any Swap Contract; fourth, to pay (on a pari passu
basis) or prepay pro rata principal of the Indebtedness and “Settlement Amounts”
or “Close-Out Amounts”, and similar payments, as applicable, payable by Borrower
under Swap Transactions; and last, to Borrower, if required by Law, or Lenders
in Pro Rata Share percentages equal to their percentages at the termination of
the Aggregate Commitments.
Notwithstanding anything to the contrary in this Agreement, obligations arising
under Swap Contracts shall be excluded from the application described above in
this Section 8.11 if Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Hedge Bank. Each Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the

Page 41

--------------------------------------------------------------------------------




appointment of Administrative Agent pursuant to the terms of this Article VIII
for itself and its Affiliates as if a “Lender” party hereto.
8.12    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine other advances, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 4.15, (ii) when
the applicable conditions precedent set forth in Exhibit “C” and Exhibit “C 1”
have been satisfied to the extent required by Administrative Agent, and (iii)
when Administrative Agent deems necessary or desirable to preserve or protect
the Collateral or any portion thereof (including those with respect to Real
Property Taxes, Insurance Premiums, operation, management, improvements,
maintenance, repair, sale and disposition) (A) subject to Section 8.5, after the
occurrence of a Default, and (B) subject to Section 8.10, after acquisition of
all or a portion of the Collateral by foreclosure or otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Collateral, and if unpaid by Lenders as set forth below shall bear interest at
the rate applicable to such amount under the Loan or if no longer applicable, at
the Base Rate. Administrative Agent shall notify each Lender in writing of each
Administrative Agent Advance. Upon receipt of notice from Administrative Agent
of its making of an Administrative Agent Advance, each Lender shall make the
amount of such Lender’s Pro Rata Share of the outstanding principal amount of
the Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides notice after 12:00
p.m. (Administrative Agent’s Time).
8.13    Defaulting Lender.
8.13.1    Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.9.
(b)    Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
9.7 shall be applied at such time or times as may

Page 42

--------------------------------------------------------------------------------




be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default or Potential Default
exists), to the funding of any advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; third, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Potential Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any advances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such advances were made at a
time when the conditions for same, if any, were satisfied or waived, such
payment shall be applied solely to pay the advances of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
advances of such Defaulting Lender until such time as all advances are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
8.13.2    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
advances of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Commitments (and outstanding
principal balance of all advances) to be held on a pro rata basis by the Lenders
in accordance with their Pro Rata Shares, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
8.14    Benefit. The terms and conditions of this Article VIII are inserted for
the sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part. The provisions of this Article VIII are solely among and for the benefit
of Administrative Agent and the Lenders, and in no event shall Borrower be
considered a party thereto or a beneficiary thereof (unless specifically
provided otherwise herein) or have any additional obligations arising solely out
of the provisions contained in this Article VIII.

Page 43

--------------------------------------------------------------------------------




8.15    Co-Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified as a “syndication agent,” “documentation agent,” “co-agent” or “lead
manager” shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
8.16    Lender Participation in Swap Transactions. If Borrower enters into any
Swap Transaction and Swap Contract with one or more Lenders, such Lender(s)
shall notify each other then-existing Lender of the terms of each such Swap
Transaction and each then-existing Lender (other than a Defaulting Lender) shall
have the right in its sole discretion to participate in each such Swap
Transaction pro rata according to such Lender’s Pro Rata Share of the amount of
the applicable Swap Transaction. All such participation interests shall be
governed pursuant to separate documentation.
8.17    Swap Contracts. Except as otherwise expressly set forth herein, no Hedge
Bank that obtains the benefit of the provisions of Section 8.11 or any
Collateral by virtue of the provisions hereof or any Loan Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or any Loan Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts except to the extent expressly provided herein and
unless Administrative Agent has received a Secured Party Designation Notice with
respect to the related Swap Obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Hedge
Bank. Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts.
8.18    Borrower Not a Party. Except as expressly otherwise provided herein, the
provisions of this Article 8 are solely among and for the benefit of
Administrative Agent and the Lenders, and except as expressly otherwise provided
herein, in no event shall Borrower be considered a party thereto or a
beneficiary thereof or have any additional obligations arising solely out of the
provisions contained in this Article 8.
ARTICLE 9 -— GENERAL TERMS AND CONDITIONS
9.1    Consents; Borrower’s Indemnity. Except where otherwise expressly provided
in the Loan Documents, in any instance where the approval, consent or the
exercise of Administrative Agent’s or Lenders’ judgment is expressly required
under any Loan Document,

Page 44

--------------------------------------------------------------------------------




the granting or denial of such approval or consent and the exercise of such
judgment shall be (a) within the sole discretion of Administrative Agent or
Lenders; (b) deemed to have been given only by a specific writing intended for
the purpose given and executed by Administrative Agent or, to the extent
applicable, Lenders; and (c) free from any limitation or requirement of
reasonableness. Notwithstanding any approvals or consents by Administrative
Agent or Lenders, neither Administrative Agent nor any Lender has any obligation
or responsibility whatsoever for the adequacy, form or content of any appraisal,
environmental, engineering, property condition or other inspection, audit,
report or assessment, any contract, any change order, any lease, or any other
matter incident to the Property. Any appraisal, inspection, audit, report or
assessment of the Property or the books and records of Borrower or Guarantor, or
the procuring of documents and financial and other information, by or on behalf
of Administrative Agent shall be for Administrative Agent’s and Lenders’
protection only, and shall not constitute an assumption of responsibility to
Borrower or anyone else with regard to the condition, value, construction,
maintenance or operation of the Property, or relieve Borrower or Guarantor of
any of its obligations. NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BE
LIABLE OR RESPONSIBLE FOR, AND BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT,
EACH LENDER, AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT AND EACH LENDER
(COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST: (A) ANY CLAIM, ACTION, LOSS
OR COST (INCLUDING ATTORNEYS’ FEES AND COSTS OF ADMINISTRATIVE AGENT AND, TO THE
EXTENT PROVIDED UNDER SECTION 4.15, LENDERS) ARISING FROM, RELATING TO OR
OTHERWISE IN CONNECTION WITH (I) THE LEASES, THE PROPERTY, THE IMPROVEMENTS AND
THE OTHER COLLATERAL, INCLUDING ANY DEFECT THEREIN, (II) THE PROTECTION,
PRESERVATION, OPERATION, MANAGEMENT, IMPROVEMENT, MAINTENANCE, REPAIR, SALE AND
DISPOSITION OF THE PROPERTY AND OTHER COLLATERAL (INCLUDING THOSE WITH RESPECT
TO REAL PROPERTY TAXES, INSURANCE PREMIUMS, AND LEASING COSTS AND BROKER FEES)
OR (III) THE PERFORMANCE OF ANY OBLIGATION OF BORROWER WHATSOEVER; (B) ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COSTS OF ADMINISTRATIVE AGENT AND, TO THE EXTENT
PROVIDED UNDER SECTION 4.15, LENDERS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE
IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (I) ANY OF THE
MATTERS DESCRIBED IN THE FOREGOING CLAUSE (A), (II) THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (III) ANY COMMITMENT OR THE LOAN, INCLUDING ALL CLAIMS BY ANY ACTUAL OR
ALLEGED BROKER FOR BORROWER OR ANY RELATED PARTY OF BORROWER FOR BROKERAGE FEES
IN CONNECTION WITH THE LOAN, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION,

Page 45

--------------------------------------------------------------------------------




INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
INCLUDING ALL COSTS AND EXPENSES INCURRED BY ANY INDEMNITEE IN CONNECTION WITH
ANY SUBPOENA, DEPOSITION OR OTHERWISE ACTING AS A WITNESS; (C) ANY AND ALL
CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO THE
USE OF INFORMATION (AS DEFINED IN SECTION 9.6) OR OTHER MATERIALS OBTAINED
THROUGH INTERNET, INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT; AND (D) ANY AND ALL LIABILITIES, LOSSES,
COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
ADMINISTRATIVE AGENT AND, TO THE EXTENT PROVIDED UNDER SECTION 4.15, LENDERS)
THAT ANY INDEMNITEE SUFFERS OR INCURS AS A RESULT OF THE ASSERTION OF ANY
FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, OR AS A RESULT
OF THE PREPARATION OF ANY DEFENSE IN CONNECTION WITH ANY FOREGOING CLAIM,
DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL CASES, WHETHER OR NOT AN
INDEMNITEE IS A PARTY TO SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR
PROCEEDING AND WHETHER IT IS DEFEATED, SUCCESSFUL OR WITHDRAWN, (ALL OF THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCLUDING IN WHOLE OR
PART ANY LOSS ARISING OUT OF AN INDEMNITEES’ STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE; provided, however, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Nothing, including any
advance or acceptance of any document or instrument, shall be construed as a
representation or warranty, express or implied, to any party by Administrative
Agent or Lenders. All payments on account of the Indemnified Liabilities shall
be due and payable ten (10) Business Days after demand by Administrative Agent
therefor. Subject to the provisions of Section 9.29, the indemnities in this
Section 9.1 shall not terminate upon the release, foreclosure or other
termination of the Deed of Trust but will survive the release, foreclosure of
the Deed of Trust or conveyance in lieu of foreclosure, the repayment of the
Indebtedness, the discharge and release of the Deed of Trust and the other Loan
Documents, any bankruptcy or other debtor relief proceeding, and any other event
whatsoever.
9.2    Miscellaneous.
9.2.1    Counterparts. This Agreement may be executed in several counterparts
(and by different parties hereto in different counterparts), all of which are
identical, and all of which counterparts together shall constitute one and the
same instrument.
9.2.2    Effectiveness; Signature Copies. This Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have

Page 46

--------------------------------------------------------------------------------




received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Loan Documents, and all signed certificates
and other documents delivered thereunder or in connection therewith, may be
transmitted and/or signed by facsimile or e-mail transmission (e.g. “pdf” or
“tif”). The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually-signed originals and
shall be binding on all parties to the Loan Documents. Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile or e-mail
document or signature.
9.2.3    Electronic Signatures. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
9.2.4    Severability. A determination that any provision of this Agreement or
any other Loan Document is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances. The parties shall
endeavor in good faith negotiations to replace the unenforceable or invalid
provisions with valid provisions the economic effect of which comes as close as
possible to that of the unenforceable or invalid provisions. The
unenforceability or invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.2.4, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
9.2.5    Time of the Essence. Time shall be of the essence with respect to
Borrower’s obligations under the Loan Documents.
9.2.6    Governing Law. This Agreement and each other Loan Document (except to
the extent expressly set forth therein), and their respective validity,
enforcement and interpretation, shall be governed by the Laws of the State of
Colorado (without regard to any conflict of Laws principles) and applicable
United States federal Law.
9.3    Notices.
9.3.1    Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or

Page 47

--------------------------------------------------------------------------------




any other Loan Document shall be in writing. Unless otherwise specifically
provided in such other Loan Document, all such notices and other communications
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by nationally recognized overnight courier service, by registered or
certified United States mail, postage prepaid, or by facsimile (with, subject to
Section 9.3.2, a confirmatory duplicate copy sent by first class United States
mail), addressed to the party to whom directed or by (subject to Section 9.3.3)
electronic mail address to Borrower, at the addresses set forth at the end of
this Agreement or to Administrative Agent or Lenders at the addresses specified
for notices on the Schedule of Lenders (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided, however, that
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section 9.3 shall not be construed in any way to affect or impair
any waiver of notice or demand provided in any Loan Document or to require
giving of notice or demand to or upon any Person in any situation or for any
reason.
9.3.2    Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and for other purposes described herein, and
may not be used for any other purpose.
9.3.3    Electronic Delivery. Borrower hereby acknowledges that (i)
Administrative Agent and/or Arranger may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Borrower hereby agrees that so long as Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (A) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, Arranger and Lenders to treat Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.6); (B) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information,” and (C)
Administrative Agent and Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public

Page 48

--------------------------------------------------------------------------------




Side Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
9.3.4    Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify each Indemnitee from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording. If a Lender does not notify or inform Administrative Agent of whether
or not it consents to, or approves of or agrees to any matter of any nature
whatsoever with respect to which its consent, approval or agreement is required
under the express provisions of this Agreement or with respect to which its
consent, approval or agreement is otherwise requested by Administrative Agent,
in connection with the Loan or any matter pertaining to the Loan, within ten
(10) Business Days (or such longer period as may be specified by Administrative
Agent) after such consent, approval or agreement is requested by Administrative
Agent, Lender shall be deemed to have given its consent, approval or agreement,
as the case may be, with respect to the matter in question.
9.4    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises any right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
9.5    Successors and Assigns.
(a)    Successors and Assigns Generally. Subject to Section 8.14, the provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.5(b), (ii) by way of participation in accordance with
the provisions of Section 9.5(d), or

Page 49

--------------------------------------------------------------------------------




(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.5(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent permitted in Section 9.5(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and Pro Rata Share of the Loan at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in Section 9.5(b)(i)(B) in the aggregate or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in Section 9.5(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes the Pro Rata Share of the
Loan outstanding) or, if the Commitment is not then in effect, the principal
outstanding Pro Rata Share of the Loan that is subject to each such assignment,
determined as of the date the “Effective Date” specified in the Assignment and
Assumption, shall not be less than $10,000,000 unless each of Administrative
Agent and, so long as no Default has occurred and is continuing, Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed), and, with respect to any consent of Borrower, shall be deemed given if
Administrative Agent does not receive a written disapproval from Borrower within
five (5) Business Days after delivery of any request for consent.
Borrower shall not be required to execute any documents in connection with any
such assignment that expand any of the obligations of Borrower hereunder or
under any of the other Loan Documents or create any additional covenants,
representations or warranties of Borrower hereunder or thereunder.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.5(b)(i)(B) and, in addition:

Page 50

--------------------------------------------------------------------------------




(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed; it being understood and agreed that it shall be reasonable for Borrower
to withhold its consent if, as a result of such assignment (X) Borrower will be
required to make additional payments in respect of Indemnified Taxes as provided
in Section 2.1 or (Y) Borrower demonstrate to Administrative Agent’s reasonable
satisfaction that, in the future, Borrower will likely be required to make
additional payments in respect of Indemnified Taxes as provided in Section 2.1)
shall be required unless (1) a Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Business Days after having
received notice thereof, and provided, further, that Borrower’s consent shall
not be required during the primary syndication of the Loan (it being understood,
and agreed, however, that Administrative Agent shall be the sole Lender as of
the Closing Date and that there shall be no primary syndication of the Loan);
and
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower, Guarantor or any other Person liable for any part of the Obligations
or any of Affiliate or Subsidiary of the foregoing, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata

Page 51

--------------------------------------------------------------------------------




Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section 9.5(b), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 9.5(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of this
Agreement with respect to Borrower’s obligations surviving termination of this
Agreement); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request by Administrative Agent, Borrower
(at its expense to the extent that the expenses of Borrower do not exceed
$10,000) shall execute and deliver substitute Note(s) to Administrative Agent
for the assignee, and, for partial assignments, the assignor in replacement of
the assignor’s then-existing Note (each, a “Replacement Note”). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.5(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.5(d). For purposes of clarification and
notwithstanding any provision to the contrary, if Borrower’s expenses relating
to a Replacement Note exceed $10,000, such expenses exceeding $10,000 shall be
borne by the Lender or Lenders receiving replacement notes pro rata in
accordance with such Lenders’ Pro Rata Shares.
(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of Lenders, and the
Commitments of, and the principal amount (and stated interest) of each Lender’s
Pro Rata Share of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior written notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender, Borrower, Guarantor or any
Affiliate or Subsidiary of Borrower or Guarantor) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or its Pro Rata Share of

Page 52

--------------------------------------------------------------------------------




the Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.7 without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
of Section 9.9 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.1, 2.4 and 2.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.5(b) (it being understood that the
documentation required under Section 2.1(e) shall be delivered to the Lender who
sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.5(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.6 and
9.12 as if it were an assignee under Section 9.5(b) and (B) shall not be
entitled to receive any greater payment under Section 2.1 or 2.4, with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s written request, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 2.6 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.7 as though
it were a Lender; provided that such Participant agrees to be subject to Section
9.8 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amount (and stated interest) of each Participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal

Page 53

--------------------------------------------------------------------------------




Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
9.6    Confidentiality. Administrative Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.6, to (i) any assignee of or participant in,
pledgee of or assignee of a security interest in, or any prospective assignee of
or participant in, or pledgee of or assignee of a security interest in, any of
its rights or obligations under this Agreement, or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any Swap
Transaction or credit derivative transaction relating to obligations of Borrower
or Guarantor; (g) with the consent of Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.6 or (ii) becomes available to Administrative Agent or any Lender
on a nonconfidential basis from a source other than Borrower. For the purposes
of this Section 9.6, “Information” means all information received from Borrower
or Guarantor relating to Borrower or Guarantor or their business, other than any
such information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower or Guarantor; provided
that in the case of information received from Borrower or Guarantor after the
Closing Date, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.6 shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Administrative Agent and Lenders may
disclose the existence of this Agreement and the other Loan Documents and
information about this Agreement and the other Loan Documents to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders in connection with the
administration and management of this Agreement, the Loan and Loan Documents.
9.7    Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by Law, upon the occurrence and during the continuance of
any Default, Administrative Agent and, with the prior written consent of
Administrative Agent, each Lender, is authorized at any time and from time to
time, without prior written notice to Borrower, any such notice being waived by
Borrower, to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or Lenders
hereunder or under any other Loan Document to or for the credit or the account
of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not Administrative Agent or Lenders shall have made
demand under this Agreement or any other

Page 54

--------------------------------------------------------------------------------




Loan Document and although such Indebtedness may be contingent or unmatured or
denominated in a currency different from that of the applicable depositor
indebtedness. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.
9.8    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
portions of the Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all of its rights of payment (including the right of set-off), but
subject to Section 9.7 with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
9.8 and will in each case notify Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
9.8 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
9.9    Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement or otherwise)
any of the terms, conditions or agreements set forth in Article 8 or as to any
other matter in the Loan Documents respecting payments to Administrative Agent
or Lenders or the required number of Lenders to approve or disapprove any matter
or to take or refrain from taking any action, without the consent of Borrower or
any other Person or the execution by Borrower or any other Person of any such
amendment or intercreditor agreement. Subject to the foregoing, Administrative
Agent may amend or waive any provision of this Agreement or any other Loan
Document, or consent to any departure by any party to the Loan Documents
therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific

Page 55

--------------------------------------------------------------------------------




purpose for which given; and provided, further, that no such amendment, waiver
or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to Lenders (or any
of them) hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of Borrower to pay interest at the Default Rate and/or late charges
for periods of up to thirty (30) days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of Borrower to pay interest
at the Default Rate or late charges thereafter, or to amend the definition of
“Default Rate” or “late charges”;
(d)    change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;
(e)    change the definition of “Pro Rata Share” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(f)    amend this Section 9.9, or Section 9.8, without the written consent of
each Lender;
(g)    permit the sale, transfer, pledge, mortgage or assignment of any
Collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or
(h)    transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Collateral except as permitted in Section 8.10, without the prior
written consent of each Lender,
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that

Page 56

--------------------------------------------------------------------------------




(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.
This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to survive) shall survive the
resignation or removal of Administrative Agent, any assignment of rights by, or
the replacement of, any Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
9.10    Several Obligations; No Liability; No Release. Notwithstanding anything
to the contrary set forth in this Agreement or any other Loan Document, (a) the
obligations of Lenders hereunder to make Loan advances and to make payments
pursuant to Sections 8.7 and 8.12 are several and not joint and (b) such
obligations are and shall remain the several, and not joint, obligations of
Lenders despite that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Administrative Agent in its
capacity as such, and not by or in favor of Lenders. The failure of any Lender
to make any Loan advance or to make any payment under Section 8.7 or 8.12 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan advance or to make its payment
under Section 8.7 or 8.12. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other Person to take any
action on behalf of another Lender hereunder or in connection with the financing
contemplated herein. In furtherance of the foregoing, Lenders shall comply with
their obligations under the Loan Documents, including the obligations to make
payments pursuant to Sections 8.7 and 8.12 regardless of (i) the occurrence of
any Default hereunder or under any Loan Document; (ii) any failure of
consideration, absence of consideration, misrepresentation, fraud, or any other
event, failure, deficiency, breach or irregularity of any nature whatsoever in
the Loan Documents; or (iii) any bankruptcy, insolvency or other like event with
regard to Borrower or Guarantor. Such obligations of Lenders are in all regards
independent of any claims between Administrative Agent and any Lender.
9.11    [Intentionally Omitted.]
9.12    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.6, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.5), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.1 and 2.4) and obligations under this Agreement and the related Loan
Documents to

Page 57

--------------------------------------------------------------------------------




an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 9.5(b) and the other conditions set forth in Section
9.5(b) shall have been satisfied;
(b)    such Lender shall have received payment of an amount equal to the
Principal Debt owing to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.5) from the assignee (to the extent of such
Principal Debt and accrued interest and fees) or Borrower (in case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.4 or payments required to be made pursuant to
Section 2.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
9.13    Further Assurances. Borrower will, upon Administrative Agent’s request,
(a) promptly correct any defect, error or omission in any Loan Document; (b)
execute, acknowledge, deliver, procure, record or file such further instruments
and do such further acts as Administrative Agent deems reasonably necessary,
reasonably desirable or reasonably proper to carry out the purposes of the Loan
Documents and to identify and subject to the liens and security interest of the
Loan Documents any property intended to be covered thereby, including any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; (c) execute, acknowledge, deliver, procure, file or record any
document or instrument Administrative Agent deems reasonably necessary,
desirable, or proper to protect the liens or the security interest under the
Loan Documents against the rights or interests of third persons; and (d) provide
such certificates, documents, reports, information, affidavits and other
instruments and do such further acts deemed reasonably necessary, reasonably
desirable or reasonably proper by Administrative Agent or, subject to the
provisions of Section 4.8(e), any Lender to comply with the requirements of any
Governmental Authority having jurisdiction over Administrative Agent or such
Lender. In addition, at any time, and from time to time, upon written request by
Administrative Agent or, subject to the provisions of Section 4.8(e), any
Lender, Borrower will, at Borrower’s expense, provide any and all further
instruments, certificates and other documents as may, in the reasonable opinion
of Administrative Agent or such Lender, be reasonably necessary or reasonably
desirable in order to verify Borrower’s identity and background in a manner
reasonably satisfactory to Administrative Agent or such Lender.

Page 58

--------------------------------------------------------------------------------




9.14    Inducement to Lenders. The representations, warranties, covenants, and
agreements contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loan and extend any other credit to or for the
account of Borrower pursuant hereto, and Administrative Agent and Lenders are
relying thereon, and will continue to rely thereon, and (b) shall survive any
foreclosure, any conveyance in lieu of foreclosure, or any proceedings under any
Debtor Relief Law involving Borrower, Guarantor or the Property.
9.15    Forum. Borrower hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the State
specified in Section 9.2 of this Agreement and to the non-exclusive jurisdiction
of any state court or any United States federal court, sitting in the state in
which the Property is located, over any suit, action or proceeding arising out
of or relating to this Agreement, the other Loan Documents or the Obligations.
Borrower hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that they may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Borrower
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in Section 9.2 may be made by certified or
registered mail, return receipt requested, directed to such party at its address
for notice stated in the Loan Documents, or at a subsequent address of which
Administrative Agent received actual notice from Borrower in accordance with the
Loan Documents, and service so made shall be complete five (5) days after the
same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by Law or limit
the right of Administrative Agent to bring proceedings against any party in any
other court or jurisdiction.
9.16    Interpretation. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Captions and headings in the Loan Documents are for convenience
only and shall not affect the construction of the Loan Documents. All references
(a) to the Loan Documents are to the same as extended, amended, restated,
supplemented or otherwise modified from time to time unless expressly indicated
otherwise, and (b) to the Land, the Improvements or the Property shall mean all
or any portion of each of the foregoing, respectively. References to “Dollars,”
“$,” “money,” “payments” or other similar financial or monetary terms are
references to lawful money of the United States of America. Words of any gender
shall include each other gender. Words in the singular shall include the plural
and words in the plural shall include the singular. References to Borrower or
Guarantor shall mean, each Person comprising same, jointly and severally. The
words “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” shall refer to this entire Agreement (including the attached exhibits)
and not to any particular Article, Section, paragraph or provision. The terms
“agree” and “agreements” mean and include “covenant” and “covenants”. The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation”.
9.17    No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken

Page 59

--------------------------------------------------------------------------------




or omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, association, or special relationship
between Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Property or otherwise. In no event shall Administrative Agent’s or
Lenders’ rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.
9.18    Commercial Purpose. Borrower warrants that the Loan is being made solely
to acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of the Loan shall be used for commercial purposes and stipulates that
the Loan shall be construed for all purposes as a commercial loan, and is made
for other than personal, family, household or agricultural purposes.
9.19    Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section 9.19 shall
control every other covenant and agreement in this Agreement, the Notes and the
other Loan Documents. If applicable state or federal Law should at any time be
judicially interpreted so as to render usurious any amount called for under any
of the Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the Principal Debt and all other Indebtedness and the provisions
of the Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable Law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lenders for the
use, forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
9.20    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE NOTES, THE DEED OF TRUST, OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO HEREBY: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY

Page 60

--------------------------------------------------------------------------------




OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (b) ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION
WERE A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS; (c)
CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE; (d)
AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR ACTION, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS OR ANY OTHER AGREEMENT, AND FURTHER
AGREES THAT SUCH PARTY SHALL NOT SEEK TO CONSOLIDATE ANY SUCH PROCEEDING OR
ACTION WITH ANY OTHER PROCEEDING OR ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED; (e) AGREES THAT BORROWER, ADMINISTRATIVE AGENT AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING OR
ACTION AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL; AND (f) REPRESENTS
AND WARRANTS THAT SUCH PARTY HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
9.21    Service of Process. Borrower hereby irrevocably designates and appoints
David Snyder as Borrower’s authorized agent to accept and acknowledge on
Borrower’s behalf service of any and all process that may be served in any suit,
action, or proceeding instituted in connection with the Loan in any state or
federal court sitting in the State of Colorado. If such agent shall cease so to
act, Borrower shall irrevocably designate and appoint without delay another such
agent reasonably satisfactory to Administrative Agent and shall promptly deliver
to Administrative Agent evidence in writing of such agent’s acceptance of such
appointment and its agreement that such appointment shall be irrevocable.
Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with the Loan by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent hereinabove designated
and appointed by Borrower as Borrower’s agent for service of process. Borrower
irrevocably agrees that such service shall be deemed to be service of process
upon Borrower in any such suit, action, or proceeding. Nothing herein or in any
other Loan Document shall (i) affect the right of Administrative Agent to serve
process in any manner otherwise permitted by Law or (b) limit the right of
Administrative Agent on behalf of the Lenders otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.
9.22    No Delays; Defaults. No delay or omission of Administrative Agent or
Lenders to exercise any right, power or remedy accruing upon the happening of a
Default shall impair any such right, power or remedy or shall be construed to be
a waiver of any such Default or any acquiescence therein. No delay or omission
on the part of Administrative Agent or Lenders to

Page 61

--------------------------------------------------------------------------------




exercise any option for acceleration of the maturity of the Indebtedness, or for
foreclosure of the Deed of Trust following any Default as aforesaid, or any
other option granted to Administrative Agent and Lenders hereunder in any one or
more instances, or the acceptances by Administrative Agent or Lenders of any
partial payment on account of the Obligations, shall constitute a waiver of any
such Default, and each such option shall remain continuously in full force and
effect. No remedy herein conferred upon or reserved to Administrative Agent
and/or Lenders is intended to be exclusive of any other remedies provided for in
any Note or any of the other Loan Documents, and each and every such remedy
shall be cumulative, and shall be in addition to every other remedy given
hereunder, or under any Note or any of the other Loan Documents, or now or
hereafter existing at Law or in equity or by statute. Every right, power and
remedy given to Administrative Agent and Lenders by this Agreement, any Note or
any of the other Loan Documents shall be concurrent, and may be pursued
separately, successively or together against Borrower, Guarantor, any other
Person liable for any part of the Obligations, the Property, or any other
Collateral, and every right, power and remedy given by this Agreement, any Note
or any of the other Loan Documents may be exercised from time to time as often
as may be deemed expedient by the Required Lenders. No application of payments
will cure any Default, or prevent acceleration, or continued acceleration, of
amounts payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of Administrative Agent and Lenders hereunder or
thereunder or at Law or in equity.
9.23    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a written request by Administrative Agent or,
subject to the provisions of Section 4.8(e), any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligation under “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act; it being understood and agreed that it shall be reasonable for
Administrative Agent or a Lender to request any documentation or other
information that any Governmental Authority requires Administrative Agent or
such Lender to obtain from Borrower.
9.24    Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between and among Borrower, Administrative Agent and Lenders with
respect to the transactions arising in connection with the Loan, and supersede
all prior written or oral understandings and agreements between and among
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no Persons are or were
authorized by Administrative Agent or any Lender to make, any

Page 62

--------------------------------------------------------------------------------




representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE IN
RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (X) INJUNCTIVE
RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A
SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
9.25    Limitation on Liability. To the fullest extent permitted by applicable
Law, Borrower shall not assert, and Borrower hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
9.26    Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their assigns
and no other Persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. Subject
to Section 8.14, the provisions of this Agreement and, except to the extent
expressly set forth therein, each other Loan Document, are for the sole benefit
of Administrative Agent, Lenders and Borrower, and no other Person shall have
any right or cause of action on account thereof or interest therein.
9.27    Other Transactions. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), Borrower acknowledges and
agrees, and acknowledges Guarantor’s and Borrower’s other Affiliates’
understanding, that: (a) (i) the arranging and other

Page 63

--------------------------------------------------------------------------------




services regarding this Agreement provided by the Administrative Agent, the
Arranger, and the Lenders are arm’s-length commercial transactions between
Borrower, Guarantor and their respective Affiliates, on the one hand, and
Administrative Agent, the Arranger, and the Lenders, on the other hand, (ii)
each of Borrower and Guarantor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of Borrower and Guarantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) Administrative Agent, the Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower, Guarantor or
any of their respective Affiliates, or any other Person and (ii) neither
Administrative Agent, the Arranger, nor any Lender has any obligation to
Borrower, Guarantor or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower,
Guarantor and their respective Affiliates, and neither Administrative Agent, the
Arranger, nor any Lender has any obligation to disclose any of such interests to
Borrower, Guarantor or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and Guarantor hereby waives and releases any
claims that it may have against Administrative Agent, the Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
9.28    Limited Recourse Provision. Neither Administrative Agent nor any Lender
shall have any recourse against, nor shall there be any personal liability to,
the members of Borrower, or to any shareholders, members, partners, beneficial
interest holders or any other entity or person in the ownership (directly or
indirectly) of Borrower with respect to the obligations of Borrower and
Guarantor under the Loan. For purposes of clarification, in no event shall the
above language limit, reduce or otherwise affect Borrower's liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Administrative Agent’s and each Lender’s right to exercise any
rights or remedies against any collateral securing the Loan.
9.29    Releases of Collateral.
(a)    At the request of Borrower, which request shall be delivered to
Administrative Agent in writing not less than thirty (30) days prior to the date
of any proposed release, Administrative Agent shall promptly issue a release
from the lien of the Deed of Trust a portion of the Property encumbered thereby
(a “Release Pad”) so long as all of the following conditions are satisfied at
the time of, and with respect to, the release:
(i)    No Default or Potential Default has occurred and is continuing.
(ii)    The Release Pad and the portion of the Property to remain subject to the
lien of the Deed of Trust shall each constitute one or more legal lots which may
be legally conveyed in accordance with applicable law.

Page 64

--------------------------------------------------------------------------------




(iii)    The release of the Release Pad will not result in (and the Release Pad
shall be subject to such reciprocal easement agreements or other agreements to
prevent) the loss by the portion of the Property which remains subject to the
lien of the Deed of Trust of reasonable access to a public street, the use of
necessary easements or utilities, or any parking availability which is
reasonably necessary for the use and operation of such remaining Property for
its intended purpose.
(iv)    Administrative Agent has been paid, in immediately available funds, the
cost of preparing and delivering the release and of any title insurance
endorsements reasonably required by Administrative Agent (to the extent
available), and Administrative Agent has been paid, in immediately available
funds (which funds may be Borrower’s own funds and not necessarily proceeds from
the sale or other transfer of the applicable Property), for the ratable benefit
of Lenders, the Release Price for the Release Pad.
(b)    Any Release Price received by Administrative Agent under this
Section 9.29 shall be applied to reduce the outstanding principal balance of the
Loan. If Administrative Agent accepts any payment or issues any release, that
shall not affect Borrower’s obligation to repay all amounts which are owing
under the Loan Documents or secured by the Deed of Trust on the remaining
Property which is not released or reconveyed. If Administrative Agent does not
require satisfaction of all of the conditions described above before releasing a
Release Pad from the lien of the Deed of Trust, that alone shall not be a waiver
of such conditions with respect to the release of any additional Property, and
Administrative Agent reserves the right to require their satisfaction in full
before releasing any additional Property from the lien of the Deed of Trust.
9.30    Additional Representations.
(a)    On each date on which a Swap Transaction, if any, is entered into,
Borrower will be deemed to represent to Administrative Agent and Lenders that
Borrower is a Qualified ECP Borrower (or if any Affiliate of Borrower entered
into such Swap Transaction, that each such Affiliate is a Qualified ECP Borrower
(assuming for this purpose only that such Affiliate was a “Borrower” hereunder).
(b)    On each date on which a Swap Transaction is entered into, each guarantor,
if any, of Borrower’s (or any such Affiliate’s) Swap Obligations that are
included as part of the indebtedness and/or obligations the payment and/or
performance of which are guaranteed by such guarantor is an “eligible contract
participant,” as such term is defined in the Commodity Exchange Act.
9.31    Permitted Equity Transfers. Notwithstanding anything stated to the
contrary in this Agreement or in any of the other Loan Documents, the transfers
and transactions described in Section 5.2 of the Deed of Trust shall not be
prohibited and shall be expressly permitted.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

Page 65

--------------------------------------------------------------------------------




THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.










[The balance of this page is intentionally left blank.]

Page 66

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THIS LOAN AGREEMENT IS EXECUTED AND DELIVERED AS OF THE DATE
FIRST ABOVE WRITTEN.
KBS SOR WESTMOOR CENTER, LLC,
a Delaware limited liability company
By:
KBS SOR ACQUISITION XIX, LLC,
a Delaware limited liability company,

its sole member


By:
KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member

By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member

By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its general partner



By:    _/s/ David E. Snyder_____________
David E. Snyder,
Chief Financial Officer
Organizational Identification Number:
DE 5341373


Borrower’s Address for Notices:


KBS SOR Westmoor Center, LLC 
c/o KBS Capital Advisors LLC 
620 Newport Center Drive, Suite 1300 
Newport Beach, California 92660 
Attn: Shep Wainwright 
Telephone: (949) 797-0372
Fax Number: (949) 417-6518
Electronic Mail: swainwright@kbs-ca.com


With a copy to:


KBS SOR Westmoor Center, LLC 
c/o KBS Capital Advisors LLC 
620 Newport Center Drive, Suite 1300 
Newport Beach, California 92660 
Attn: Todd Smith 
Telephone: (949) 797-0338
Fax Number: (949) 417-6520
Electronic Mail: tsmith@kbsrealty.com







[Signatures continue on following page]





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
a national banking association, individually as
Administrative Agent, and a Lender
By:
/s/ Kevin Mclain
Name:
Kevin Mclain
Title:
S.V.P.


S-2

--------------------------------------------------------------------------------




EXHIBIT “A”

LEGAL DESCRIPTION OF LAND
That certain real property in the City of Westminster, County of Jefferson,
State of Colorado, more particularly described as follows:


Parcel 1:


Parcel A:


Lot 1,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.


Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel 2:


Parcel A:


Lot 2,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.


Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel 3:


Parcel A:


Lot 3,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No.
F0640311, County of Jefferson, State of Colorado.

A-1

--------------------------------------------------------------------------------




Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel 4:


Parcel A:


Lot 4,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.


Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel 5:


Parcel A:


Lot 5A,
Block 1,
Westmoor Technology Park, 1st Replat, according to the plat recorded December
30, 1998, at Reception No. F0768465, County of Jefferson, State of Colorado.


Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel C:


Together with a perpetual, nonexclusive right and slope easement and benefits
under Slope Easement recorded October 16, 1998, at Reception No. F0716003,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.

A-2

--------------------------------------------------------------------------------




Parcel 6:


Parcel A:


Lot 5B,
Block 1,
Westmoor Technology Park, 1st Replat, according to the plat recorded December
30, 1998, at Reception No. F0768465, County of Jefferson, State of Colorado.


Parcel B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel C:


Together with a perpetual, nonexclusive right and slope easement and benefits
under Slope Easement recorded October 16, 1998, at Reception No. F0716003,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel D:


Together with easement rights and benefits for Storm Drainage as granted on the
1st Replat of Westmoor Technology Park, recorded December 30, 1998, at Reception
No. F0768465,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.


Parcel E:


Together with a perpetual, nonexclusive easement for pedestrian and vehicular
ingress, egress and access and benefits under Declaration of NonExclusive Access
Easement recorded December 30, 1998, at Reception No. F0768468,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.

A-3

--------------------------------------------------------------------------------




EXHIBIT “B”
DEFINITIONS
1.DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:
“Actual Operating Revenue” means, with respect to any period of time for the
Property, all income, computed on an annualized basis in accordance with
generally accepted accounting principles, from the ownership and operation of
such Property from whatever source (other than any source affiliated with
Borrower or Guarantor), including Rents, utility charges, escalations, service
fees or charges, license fees, parking fees, other required pass-throughs, and,
with respect to any Lease executed (or that commences) during the applicable
Calculation Period, income generated by such Lease calculated as if the Lease
was in effect as of the first day of such Calculation Period, but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by the applicable Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, and non-recurring or extraordinary income, including
lease termination payments. Except as otherwise expressly provided herein,
Actual Operating Revenue shall be net of rent concessions and credits. Actual
Operating Revenue shall be subject to appropriate seasonal and other adjustments
in Administrative Agent’s reasonable discretion, and shall include rents
(including imputed rent during any free rent period) payable under executed
Leases with a rental commencement date which is scheduled to occur within one
hundred eighty (180) days of the applicable Test Date.
“Additional Advance” has the meaning set forth in Section 3.1.
“Additional Advance Amount” has the meaning set forth in Section 3.2(a).
“Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage,
where,
“London Interbank Offered Rate” means, with respect to any applicable Interest
Period with respect to a LIBOR Rate Advance, the rate per annum equal to (a)
LIBOR, as published by Reuters (or other commercially available source providing
quotations of LIBOR as selected by Administrative Agent from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
commencement of such Interest Period, for U.S. Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, or (b) if such rate is not available at such time for any reason, the
rate per annum determined by Administrative Agent to be the rate at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBOR Rate Advance being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank

B-1

--------------------------------------------------------------------------------




eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and
“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal, carried out to five
decimal places) which is in effect on such day, under regulations issued from
time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including marginal, emergency,
supplemental, special and other reserves) applicable to member banks of the
Federal Reserve System, in respect of “Eurocurrency liabilities” (or in respect
of any other category of liabilities which includes deposits by reference to
which the interest rate on LIBOR Rate Principal is determined), whether or not
any Lender has any Eurocurrency liabilities or such requirement otherwise in
fact applies to any Lender. The LIBOR Rate shall be adjusted automatically as of
the effective date of each change in the LIBOR Reserve Percentage.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent Advances” has the meaning set forth in Section 8.12(a).
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.
“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located, provided that so long as Bank of
America shall serve as Administrative Agent, “Administrative Agent’s Time” shall
mean Pacific time.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.
“Allocated Release Pad Amount” means, with respect to each Release Pad, a
portion of the outstanding principal balance of the Loan allocated to such
Release Pad. Following the release of any Release Pad pursuant to Section 9.29
of this Agreement, Administrative Agent shall determine, based upon a
then-current appraisal of the portion of the Property which remains subject to
the lien of the Deed of Trust and the then-outstanding balance of the Loan, a
revised Allocated Release Pad Amount for each Release Pad which remains subject
to the lien of the Deed of Trust. The Allocated Release Pad Amounts, as of the
Closing Date, for the Release Pads are as follow:

B-2

--------------------------------------------------------------------------------




Release Pad
Allocated Release Pad Amount
 
 
10055 Westmoor Drive
$8,200,000
10075 Westmoor Drive
$8,900,000
10155 Westmoor Drive
$8,200,000
10225 Westmoor Drive
$13,000,000
10355 Westmoor Drive
$10,050,000
10385 Westmoor Drive
$13,650,000

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Manager” means Borrower, and with respect to the Property, CBRE, Inc.,
a Delaware corporation, Transwestern, Hines, Cushman & Wakefield, Jones Lang
LaSalle, Cassidy Turley, PM Realty, L.P. or any other reputable and creditworthy
property manager, subject to the prior approval of Administrative Agent, not to
be unreasonably withheld, with a portfolio of properties comparable to the
applicable Property under active management.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “E”.
“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the outstanding principal balance of the
Loan on the last day of the Calculation Period plus two hundred fifty (250)
basis points per annum; provided, however, that the Assumed Interest Rate shall
be not less than six and one-half percent (6.5%) per annum.
“Authorized Signer” means any signer of this Agreement on behalf of Borrower,
acting alone, or any other representative of Borrower duly designated and
authorized by Borrower in a writing addressed to Administrative Agent to bind
Borrower with respect to all matters pertaining to the Loan and the Loan
Documents, including the selection of interest rates. An “Authorized Signer” for
purposes of Draw Requests shall also include any representative of Borrower duly
designated and authorized by Borrower to sign Draw Requests in a writing
addressed to Administrative Agent, which writing may include an advance
authorization in the form from time to time in use by Administrative Agent, or
other documentation satisfactory to

B-3

--------------------------------------------------------------------------------




Administrative Agent.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means, on any day, a fluctuating rate per annum equal to the Base
Rate Margin plus the LIBOR Daily Floating Rate.
“Base Rate Advance” means an advance of the Loan by a Lender to Borrower or any
portion of the Loan held by a Lender which bears interest at an applicable Base
Rate at the time in question.
“Base Rate Margin” means two hundred twenty-five (225) basis points per annum.
“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrower’s Deposit Account” means an account established with Administrative
Agent pursuant to the terms of Section 4.6.
“Borrower Materials” has the meaning set forth in Section 9.3.4(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any LIBOR Rate Advance or LIBOR Rate Principal, means any such
day that is also a London Banking Day.
“Business Plan” as the meaning set forth in Section 8.10(c).
“Calculation Period” means the six (6) month period ending on any Test Date.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives issued in connection with that
Act and (y) all requests, rules, guidelines, or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed

B-4

--------------------------------------------------------------------------------




to be a “Change in Law”, regardless of the date enacted, adopted, or issued.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Deed of
Trust.
“Closing Date” means the date of this Agreement.
“Collateral” means any property of Borrower that is subject to a lien or
security interest security any of the Obligations pursuant to the Deed of Trust
or any other Loan Document.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation hereafter made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consequential Loss” has the meaning set forth in Section 2.5.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Law(s)” means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization,

B-5

--------------------------------------------------------------------------------




arrangement, composition, extension or adjustment of debts, or any similar law
affecting the rights of creditors.
“Debt Service” means the annual payments of principal and interest that would
have been payable under a hypothetical loan during the Calculation Period,
assuming (i) an initial loan balance equal to the outstanding principal balance
of the Loan on the last day of the Calculation Period, (ii) an interest rate
equal to the Assumed Interest Rate, and (iii) amortization of the aggregate
principal indebtedness over a thirty (30) year amortization period.
“Debt Service Coverage Ratio (Capital Expenditure Reserve)” means, as of any
Test Date, for the applicable Calculation Period the ratio of Net Operating
Income (Capital Expenditure Reserve) to Debt Service based on operating
statements for the Property for the immediately preceding two (2) calendar
quarters which complies with the terms of this Agreement.
“Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing, dated as of the Closing Date, by Borrower in favor of
Administrative Agent, as amended, modified, replaced, restated, extended or
renewed from time to time.
“Default” has the meaning set forth in Section 7.1.
“Default Rate” shall have the meaning set forth in Section 1.4.5.
“Defaulting Lender” means, subject to Section 8.13.2, any Lender that (a) has
failed to (i) fund all or any portion of its advances within two (2) Business
Days of the date such advances were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to advances (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrower to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that

B-6

--------------------------------------------------------------------------------




Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 8.13.2) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Draw Request” means a properly completed and executed written request by
Borrower to Administrative Agent in the form of Exhibit “C 2” (or in another
form satisfactory to Administrative Agent) setting forth the amount of Loan
proceeds desired.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.5(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.5(b)(iii)).
“Environmental Agreement” means the Environmental Indemnity Agreement, dated as
of the Closing Date, by and between Borrower and Administrative Agent for the
benefit of Lenders and certain other parties, as amended, modified, replaced,
restated, extended or renewed from time to time.
“Environmental Insurance Policy" means the environmental insurance policy
covering the Property substantially and materially in the form existing as of
the date of this Agreement, naming Administrative Agent as an additional insured
issued by an insurance company which has an A.M. Best Company financial and
performance rating of A-IX or better and is qualified or authorized by the Laws
of the State to assume the risks covered by such policy.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after a Default)
by Administrative Agent or any Lender in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in the
Deed of Trust or any of the other Loan Documents, including attorneys’ fees,
court costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

B-7

--------------------------------------------------------------------------------




Laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
advance or Commitment pursuant to a Law in effect on the date on which (i) such
Lender acquires such interest in the Loan advance or Commitment (other than
pursuant to an assignment request by Borrower under Section 2.6) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 2.1(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.1(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.
“Extended Maturity Date” means February 1, 2019.
“Extension Fee” means a fee equal to fifteen one hundredths of one percent
(0.15%) of the Principal Debt (after giving effect to any principal repayment of
the Loan prior to any extension either at Borrower’s option or as required
pursuant to the provisions set forth in Exhibit “I”) as of the Initial Maturity
Date.
“Extension Term” has the meaning set forth in Section 1.6(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent.
“Financial Statements” means for each reporting party, a balance sheet, income
statement, statements of cash flow, cash flow projections (cash flow projections
to be provided only at fiscal year-end and upon Administrative Agent’s request),
real estate schedules providing details on each individual real property in the
reporting party’s portfolio, including, but not limited to raw land, land under
development, construction in process and stabilized properties and unless
Administrative Agent otherwise consents, consolidated and consolidating
statements if the reporting party is a holding company or a parent of a
subsidiary entity. For purposes of this definition and any covenant requiring
the delivery of Financial Statements, each party for whom Financial Statements
are required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period.”

B-8

--------------------------------------------------------------------------------




“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the date on which the Initial Advance or any Additional
Advance shall occur.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means KBS SOR Properties, LLC, a Delaware limited liability company.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor in favor of Administrative Agent for the ratable benefit of Lenders,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.
“Hedge Bank” means any Person in its capacity as a Swap Counterparty.
“Improvements” means all on-site and off-site improvements to the Land, together
with all fixtures, tenant improvements, and appurtenances now or later to be
located on or in the Land and/or in such improvements.
“Indebtedness” means any and all obligations, indebtedness and liabilities of
Borrower that constitute Obligations.
“Indemnified Liabilities” has the meaning set forth in Section 9.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Initial Advance” means the initial advance of Loan proceeds in the principal
amount of Fifty-Four Million Eight Hundred Eighty Thousand Dollars
($54,880,000).
“Initial Maturity Date” means February 1, 2018.

B-9

--------------------------------------------------------------------------------




“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrower pursuant to any Loan Document.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1) month thereafter,
as elected by Borrower in the applicable Rate Election Notice; provided that:
(i)    Each Interest Period must commence on a Business Day;
(ii)    In the case of the continuation of LIBOR Rate Principal, the Interest
Period applicable after the continuation of such LIBOR Rate Principal shall
commence on the last day of the preceding Interest Period;
(iii)    The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Administrative Agent using the
practices of the London interbank eurodollar market; and
(iv)    No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.
“Interest Reserve Account” has the meaning set forth in Section 4.22 of this
Agreement.
“Land” means the real property of Borrower described in Exhibit “A”.
“Law” or “Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority, including with respect to Borrower and the Property, all of the
foregoing regarding access and facilities for handicapped or disabled persons
including and to the extent applicable, The Federal Architectural Barriers Act
(42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988 (42 U.S.C. §
3601 et seq.), The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), each as amended to date
and further amended from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

B-10

--------------------------------------------------------------------------------




“Leasing Commissions” means reasonable and customary commissions paid in
connection with a Lease to a real estate broker licensed in the state where the
applicable Property is located, under commission agreements containing such
terms and provisions as are then prevailing between third party, unaffiliated
owners and brokers for comparable leases of space at properties similar to such
Property in the market area in which such Property is located.
“Lender” or “Lenders” means, singly or collectively, each lender from time to
time party to this Agreement.
“Lender Net Sale Proceeds” has the meaning set forth in Section 8.10(e).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.
“LIBOR” means the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available.
“LIBOR Daily Floating Rate” means, for any interest calculation with respect to
a Base Rate Advance on any date, the rate per annum equal to (a) LIBOR, as
published by Reuters (or other commercially available source providing
quotations of LIBOR as selected by Administrative Agent from time to time) at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for U.S. Dollar deposits being delivered in the London
interbank eurodollar market for a term of one month commencing that day or (b)
if such published rate is not available at such time for any reason, the rate
per annum determined by Administrative Agent to be the rate at which deposits in
U.S. Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Advance being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
“LIBOR Margin” means two hundred twenty-five (225) basis points per annum.
“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.
“LIBOR Rate Advance” means an advance of the Loan by Lenders to Borrower or any
portion of the Loan held by a Lender which bears interest at an applicable LIBOR
Rate at the time in question.
“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Agreement.
“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
“Loan” means the loan by Lenders to Borrower, in the maximum amount of Sixty-Two
Million Dollars ($62,000,000).

B-11

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement (including all exhibits), the Deed of
Trust, any Note, the Environmental Agreement, the Manager Subordination
Agreement, any Swap Contract, the Guaranty, financing statements, each Draw
Request, and such other documents evidencing, securing or pertaining to the Loan
as shall, from time to time, be executed and/or delivered by Borrower, Guarantor
or any other Person to Administrative Agent or any Lender pursuant to this
Agreement, as they may be amended, modified, restated, replaced and supplemented
from time to time.
“Loan-to-Value Ratio” means, as of any date of determination, (i) the
outstanding principal balance of the Loan, divided by (ii) the appraised “As-Is”
value of the Property set forth in a then-current appraisal of the Property
obtained by Administrative Agent as of any calculation of the Loan-to-Value
Ratio.
“London Banking Day” means a day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Manager Subordination Agreements” means the Assignment and Subordination of
Property Management Agreement dated as of the Closing Date, by and among
Administrative Agent, Borrower and the Approved Manager for the Property, as
amended, modified, replaced, restated, extended or renewed from time to time.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract” set forth in this Exhibit “B”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Guarantor; (b) a material impairment of the ability of
any party to the Loan Documents to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any party to the
Loan Documents of any Loan Document to which it is a party.
“Maturity Date” means the Initial Maturity Date, as it may be earlier
accelerated or extended in accordance with the terms hereof.
“Minimum Release Price” means, with respect to each Release Pad, an amount equal
to 105% of the Allocated Release Pad Amount for such Release Pad. Following the
release of any Release Pad pursuant to Section 9.29 of this Agreement,
Administrative Agent shall determine, based upon a then-current appraisal of the
portion of the Property which remains subject to the lien of the Deed of Trust
and the then-outstanding balance of the Loan, a revised Allocated Release Pad
Amount and, in turn, a revised Minimum Release Price for each Release Pad which
remains subject to the lien of the Deed of Trust. The Minimum Release Prices, as
of the Closing Date, for the Release Pads are as follow:
Release Pad
Minimum Release Price


B-12

--------------------------------------------------------------------------------




 
 
10055 Westmoor Drive
$8,610,000
10075 Westmoor Drive
$9,345,000
10155 Westmoor Drive
$8,610,000
10225 Westmoor Drive
$13,650,000
10355 Westmoor Drive
$10,552,000
10385 Westmoor Drive
$14,333,000

“Minimum Required Debt Service Coverage Ratio” means an Ongoing Debt Service
Coverage Ratio of 1.20:1.00.
“Net Operating Income” means, with respect to any period of time for the
Property, the amount obtained by subtracting actual Operating Expenses for the
Property from Actual Operating Revenue of the Property.
“Net Operating Income (Capital Expenditure Reserve)” means, with respect to any
period of time for the Property, the amount obtained by subtracting Operating
Expenses (Capital Expenditure Reserve) for the Property from Actual Operating
Revenue of the Property.
“Net Proceeds” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.9 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, the Promissory Note(s), dated as of the Closing
Date, executed by Borrower and payable to the order of each Lender in the amount
of each Lender’s Commitment and collectively in the maximum principal amount of
the Loan substantially in the form of Exhibit “F”, together with all
replacements and substitutes thereof, in each case, as amended, modified,
replaced, restated, extended or renewed from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.3 of this Agreement.
“Obligations” means all liabilities, obligations, covenants and duties of,
Borrower arising under or otherwise with respect to any Loan Document or any
Swap Contract, whether direct or

B-13

--------------------------------------------------------------------------------




indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower or any other
party to a Loan Document of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceedings.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ongoing Debt Service Coverage Ratio” means, as of any Test Date, for the
applicable Calculation Period the ratio of Net Operating Income to Debt Service
based on operating statements for the Property for the immediately preceding six
(6) month period which complies with the terms of this Agreement.
“Operating Expenses” means, with respect to any period of time for the Property,
the total of all expenses actually paid or payable, computed on an annualized
basis in accordance with GAAP, of whatever kind relating to the ownership,
operation, maintenance or management of such Property, including utilities,
ordinary repairs and maintenance, insurance premiums, ground rents, if any,
license fees, Taxes, advertising expenses, payroll and related taxes, management
fees equal to the greater of 3% of Actual Operating Revenue or the management
fees actually paid under any management agreement, operational equipment or
other lease payments as approved by Administrative Agent, but specifically
excluding depreciation and amortization, impairments, income taxes, debt service
on the Loan, any item of expense that would otherwise be covered by the
provisions hereof but which is paid by any tenant under such tenant’s Lease or
other agreement provided such reimbursement by tenant is not included in the
calculation of Actual Operating Revenue. Operating Expenses shall be subject to
appropriate seasonal and other adjustments which are either (i) recommended by
Borrower and approved by Administrative Agent in Administrative Agent’s
reasonable discretion, or (ii) otherwise made by Administrative Agent in
Administrative Agent’s reasonable discretion.
“Operating Expenses (Capital Expenditure Reserve)” means, with respect to any
period of time for the Property, the total of all expenses actually paid or
payable, computed on an annualized basis in accordance with GAAP, of whatever
kind relating to the ownership, operation, maintenance or management of such
Property, including utilities, ordinary repairs and maintenance, insurance
premiums, ground rents, if any, license fees, Taxes, advertising expenses,
payroll and related taxes, management fees equal to the greater of 3% of Actual
Operating Revenue or the management fees actually paid under any management
agreement, operational equipment or other lease payments as approved by
Administrative Agent, and normalized capital expenditures equal to $1.50 per
rentable square foot per year for such Property, but specifically excluding
depreciation and amortization, impairments, income taxes, debt service on the
Loan, any item of expense that would otherwise be covered by the provisions
hereof but which is paid by any tenant under such tenant’s Lease or other
agreement provided such reimbursement by tenant is not included in the
calculation of Actual Operating Revenue. Operating Expenses shall be subject to
appropriate seasonal and other adjustments which are either (i) recommended by
Borrower and approved by Administrative Agent in Administrative Agent’s
reasonable discretion, or (ii) otherwise made by Administrative Agent in
Administrative Agent’s reasonable discretion.

B-14

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6).
“Participant” has the meaning specified in Section 9.5(d).
“Patriot Act” has the meaning specified in Section 9.23.
“Payment Amount” means an advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability, or any other amount that a
Lender is required to fund under this Agreement.
“Payments” has the meaning set forth in Section 8.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 9.3.4(b) of this Agreement.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.
“Prime Rate” means a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such Prime Rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Principal Debt” means the unpaid principal balance of the Loan at the time in
question.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender

B-15

--------------------------------------------------------------------------------




named on the signature pages hereto is set forth opposite the name of that
Lender on the Schedule of Lenders.
“Prohibited Person” means any Person:
(a)    listed in the annex to, or who is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
(b)    that is owned or controlled by, or acting for or on behalf of, any person
or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(c)    with whom a Person is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;
(d)    who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
(e)    that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website or at any replacement website or
other replacement official publication of such list; or
(f)    who is an Affiliate of a Person listed in clauses (a) through (e) above.
“Property” means the real and personal property conveyed and encumbered by the
Deed of Trust.
“Public Lender” has the meaning set forth in Section 9.3.4(b) of this Agreement.
“Purchase Offer” has the meaning set forth in Section 8.10(e).
“Qualified ECP Borrower” means, at any time, each Borrower with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Election Notice” has the meaning set forth in Section 1.4.1(a).
“Real Property Taxes” mean taxes, assessments and other charges or levies
imposed upon or against or with respect to the Property or the ownership, use,
occupancy or enjoyment of any portion thereof, or any utility service thereto,
as the same become due and payable, including all taxes assessed against the
Property or any part thereof.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower or Guarantor
under the Loan Documents.

B-16

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.
“Release Pad” has the meaning specified in Section 9.29.
“Release Price” means, with respect to any Release Pad, an amount equal to the
greater of (a) the Minimum Release Price for such Release Pad, and (b) an amount
sufficient to cause the Property that will remain subject to the lien of the
Deed of Trust after such release to satisfy each of the following requirements:
(i) the Loan-to-Value Ratio of such remaining Property shall be not more than
sixty-five percent (65%) (based upon the most recent appraisal of such remaining
Property, which appraisal must be dated no earlier than twelve (12) months prior
to the date of the proposed release), assuming the Release Price for the Release
Pad has been applied to the outstanding principal balance of the Loan, and
(ii) such remaining Property would, during the preceding six (6) month period,
satisfy a Debt Service Coverage Ratio (Capital Expenditure Reserve), calculated
retrospectively as of the then-most recent Test Date and assuming the Release
Price for the Release Pad has been applied to the outstanding principal balance
of the Loan, of at least 1.35 to 1.00.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.
“Replacement Note” has the meaning specified in Section 9.5(b).
“Required Amortization Payment” means an amount, as determined by Administrative
Agent, equal to the monthly principal payment required to fully amortize the
outstanding principal of the Loan as of February 1, 2017 over a period of thirty
(30) years at an assumed interest rate equal to six and one-half percent (6.50%)
per annum. In the event Borrower shall repay any principal of the Loan in
connection with (i) the release of any Release Pad pursuant to Section 9.29 of
this Agreement, (ii) the satisfaction of the covenants set forth in Section 4.22
of this Agreement, or (iii) the satisfaction of the conditions to the extension
of the maturity of the Loan set forth in Paragraphs 7 or 8 of Exhibit “I” of
this Agreement, the amount of the Required Amortization Payment shall be reset
to equal an amount sufficient to fully amortize the then-outstanding principal
amount of the Loan at an assumed interest rate equal to six and one-half percent
(6.50%) per annum over a period of time equal to (A) thirty (30) years less
(B) the number of months which shall have elapsed from February 1, 2017 to the
date upon which any such repayment is made.
“Required Lenders” means as of any date of determination at least two (2)
Lenders having at least 66-2/3% of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated, at least two Lenders holding in the
aggregate at least 66-2/3% of the total outstanding amount of all Indebtedness;
provided that the Commitment of, and the portion of the total outstanding amount
of all Indebtedness held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders. At any time that
there is only

B-17

--------------------------------------------------------------------------------




one (1) Lender, then “Required Lenders” shall mean such Lender. At any time that
there are only two (2) Lenders, then, subject to the following sentence,
“Required Lenders” shall mean each such Lender. At any time that all but one (1)
of the Lender are Defaulting Lenders, then “Required Lenders” shall mean the
non-Defaulting Lender.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “G”, as it may be modified from time to time in accordance
with this Agreement.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit “L”.
“Security Agreement (Interest Reserve Account)” means a Pledge and Security
Agreement and Control Agreement (Deposit Account), in form and substance
reasonably satisfactory to Administrative Agent, to be entered into by Borrower
and Administrative Agent, pursuant to which Borrower shall grant to
Administrative Agent a lien on, and security interest in, the Interest Reserve
Account as additional security for the Obligations.
“State” means the State of Colorado.
“Survey” means a map or plat of survey of the Land described therein which
conforms with Administrative Agent’s survey requirements set forth in the
Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
agreement or contract that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act and CFTC Regulation 1.3(xxx), any form of
master agreement (the “Master Agreement”) published by the International Swaps
and Derivatives Association, Inc., and any other master agreement, entered into
on or prior to the Closing Date or any time after the Closing Date, between Swap
Counterparty Borrower, together with any related schedule and confirmation, as
amended, supplemented, superseded or replaced from time to time.
“Swap Counterparty” means any Person in its capacity as a party to a Swap
Contract that, at the time it enters into a Swap Contract not prohibited under
this Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Swap
Contract with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Swap Counterparty only through the stated
termination date (without extension or renewal) of such Swap Contract and
provided further that for any of the foregoing to be included as a “Swap
Contract” on any date of determination by Administrative Agent, the applicable
Hedge Bank (other than Administrative Agent or an Affiliate of Administrative
Agent) must have delivered a Secured Party Designation Notice to Administrative
Agent prior to such date of determination.

B-18

--------------------------------------------------------------------------------




“Swap Obligation” means any obligation to pay or perform under any Swap
Contract, or any other agreement, contract or transaction entered into in
connection with a Swap Transaction.
“Swap Transaction” means any transaction that is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, note or bill option, interest rate
option, forward foreign exchange transaction, cap transaction, spot or floor
transaction, collar transaction, floor transaction, currency swap transaction,
cross-currency rate swap transaction, swap option, currency option, credit swap
or default transaction, T-lock, or any other similar transaction (including any
option to enter into the foregoing) or any combination of the foregoing, in
connection with the Loan.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Improvements” means the construction and related work to be undertaken
by Borrower pursuant to any Lease as tenant improvements.
“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.
“Test Date” means June 30 and December 31 of each year, commencing on June 30,
2015.
“Title Company” means Commonwealth Land Title Insurance Company.
“Title Insurance” means the loan policy of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Deed of Trust.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.1(e)(ii)(B)(III).

B-19

--------------------------------------------------------------------------------




EXHIBIT “C”
CONDITIONS PRECEDENT TO THE INITIAL ADVANCE OF THE LOAN
As conditions precedent to the Initial Advance of the Loan, if and to the extent
required by Administrative Agent, Administrative Agent shall have received and
approved the following:
1.    Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including all fees, costs and expenses that Borrower is required to
pay pursuant to any loan application or commitment.
2.    Financial Statements. The Financial Statements of Borrower and Guarantor
or any other Person required by any loan application or commitment or otherwise
required by Administrative Agent.
3.    Appraisal. A market value appraisal of the Property made within one
hundred eighty (180) days prior to the Closing Date. The appraiser, appraisal
and appraised value of the Property must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.
4.    Authorization. Evidence Administrative Agent requires of the existence,
good standing, authority and capacity of Borrower, Guarantor, and their
respective constituent partners, members, managers and owners (however remote)
to execute, deliver and perform their respective obligations to Administrative
Agent and Lenders under the Loan Documents.
5.    Loan Documents. From Borrower, Guarantor and each other Person required by
Administrative Agent, duly executed, acknowledged and/or sworn to as required,
and delivered to Administrative Agent (with a copy for each Lender) all Loan
Documents then required by Administrative Agent, dated as of the Closing Date,
each in form and content satisfactory to Administrative Agent.
6.    Opinions. Written opinions of counsel satisfactory to Administrative Agent
for Borrower, Guarantor, and any other Persons addressed to Administrative Agent
for the benefit of Lenders, dated the Closing Date.
7.    Survey; Special Flood Hazard Area. An original Survey of the Land and
improvements thereon dated not more than sixty (60) days prior to the Closing
Date satisfactory to Administrative Agent and the Title Company; and (b) a flood
insurance policy in an amount equal to the lesser of the maximum Loan amount or
the maximum amount of flood insurance available under the Flood Disaster
Protection Act of 1973, as amended, and otherwise in compliance with the
requirements of the Loan Documents, or evidence satisfactory to Administrative
Agent that none of the Land is located in a flood hazard area.
8.    Title Insurance. An ALTA title insurance policy with respect to the Deed
of Trust, issued by the Title Company (which shall be approved by Administrative
Agent) in the maximum amount of the Loan plus any other amount secured by the
Deed of Trust, on a

C-1

--------------------------------------------------------------------------------




coinsurance and/or reinsurance basis if and as required by Administrative Agent,
insuring that the Deed of Trust constitutes a valid lien covering the Land and
all Improvements thereon, having the priority required by Administrative Agent
and subject only to those exceptions and encumbrances (regardless of rank or
priority) Administrative Agent approves, in a form acceptable to Administrative
Agent.
9.    Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Loan Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
and that the policies are in full force and effect.
10.    Leases. (a) True and correct copies of all leases and subleases, and
guaranties thereof; (b) estoppel certificates and subordination and attornment
agreements (including nondisturbance agreements if and to the extent agreed by
Administrative Agent in its discretion), dated within thirty (30) days prior to
this Agreement and in form and content satisfactory to Administrative Agent,
from the tenants and subtenants as Administrative Agent requires; (c) evidence
satisfactory to Administrative Agent of Borrower’s compliance with the leases;
and (d) evidence satisfactory to Administrative Agent of the tenants’ approval
of all matters requiring their approval.
11.    Environmental Compliance/Report. Evidence satisfactory to Administrative
Agent that no portion of the Land is “wetlands” under any applicable Law and
that the Land does not contains or is not within or near any area designated as
a hazardous waste site by any Governmental Authority, that neither the Property
nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean up or other obligation under any Law
or governmental requirement pertaining to health or the environment including a
written report of an environmental assessment of the Property, made within
twelve (12) months prior to the Closing Date, by an engineering firm, and of a
scope and in form and content satisfactory to Administrative Agent, complying
with Administrative Agent’s established guidelines, showing that there is no
evidence of any such substance which has been generated, treated, stored,
released or disposed of in the Property, and such additional evidence as may be
required by Administrative Agent. All reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent.
12.    Other Documents. Such other instruments, documents, certificates and
other information as Administrative Agent may reasonably request from Borrower,
Guarantor, and any other Person, in form and content satisfactory to
Administrative Agent.
13.    Borrower Identification Due Diligence. All due diligence materials deemed
necessary by Administrative Agent and each Lender with respect to verifying
Borrower’s identity and background information in a manner satisfactory to
Administrative Agent and each Lender.
Notwithstanding anything stated to the contrary in this Exhibit “C” or elsewhere
in this

C-2

--------------------------------------------------------------------------------




Agreement or the other Loan Documents, the advance of the Loan and/or
recordation of the Deed of Trust shall be deemed a confirmation by
Administrative Agent and the Lenders that all conditions precedent to the
funding of the Loan as set forth in this Exhibit “C” have been satisfied or
waived for all purposes.

C-3

--------------------------------------------------------------------------------




EXHIBIT “C-1”
CONDITIONS PRECEDENT TO ADDITIONAL ADVANCES
1.    In addition to all other requirements contained in this Agreement, the
following shall be conditions precedent to such Additional Advance unless to the
extent waived by Administrative Agent in its sole discretion:
(i)    Administrative Agent shall have received a Draw Request;
(ii)    In the reasonable opinion of Administrative Agent, the prospect of
payment or performance of all or any part of the Obligations has not been
impaired because of a material adverse change in the financial condition,
results of operations, business or properties of Borrower or Guarantor, provided
that Administrative Agent Lender has delivered to Borrower written notice of
such determination; and
(iii)    In the event that, as of the Closing Date, the coverage provided under
the Title Insurance is in an amount that is less than the amount of the
Aggregate Commitments, evidence reasonably satisfactory to Administrative Agent
that the Title Insurance has been endorsed and brought to date in a manner
reasonably satisfactory to Administrative Agent to increase the coverage by the
amount of each advance through the date of each such advance with no additional
title change or exception not approved by Administrative Agent.
2.    General. Borrower shall be entitled to an Additional Advance only in an
amount reasonably approved by Administrative Agent in accordance with the terms
of this Agreement. Lenders shall not be required to make Additional Advances
more frequently than once each calendar month. Lenders shall, only upon the
satisfaction, as reasonably determined by Administrative Agent, of all
applicable conditions of this Agreement and the Loan Documents, be required to
make the requested Additional Advance to Borrower on a Funding Date which is a
Business Day within five (5) Business Days after such satisfaction. Each Draw
Request, and Borrower’s acceptance of any Additional Advance, shall be deemed to
ratify and confirm, as of the date of the Draw Request and the Additional
Advance, respectively, that, except as specified in the Draw Request, (a) all
representations and warranties in the Loan Documents remain true and correct in
all material respects, and all covenants and agreements in the Loan Documents
remain satisfied, (b) there is no uncured Default existing under the Loan
Documents, (c) all conditions to the Additional Advance, whether or not evidence
thereof is required by Administrative Agent, are satisfied, and (d) all
Additional Advances previously made to Borrower were disbursed, and the proceeds
of the Additional Advance requested in the Draw Request will immediately be
disbursed, for payments of the costs and expenses specified in the applicable
Draw Request, and for no other purpose.
3.    Compliance with Laws; Plans and Specifications; Correction of Construction
Work. Borrower shall use commercially reasonable efforts to ensure that all of
the Tenant Improvements are constructed in accordance with all applicable
(whether present or future) Laws. Upon request of Administrative Agent, Borrower
shall deliver to Administrative Agent copies of all plans and specifications for
any Tenant Improvements to the extent available to

C-1-1

--------------------------------------------------------------------------------




Borrower. Prior to commencing any construction of any Tenant Improvements, the
applicable plans and specifications shall be approved by all applicable
Governmental Authorities and any tenant (if applicable). Promptly following any
demand by Administrative Agent, Borrower shall correct or cause the correction
of any work that fails to comply with the requirements of this Section 3 and any
material departures or deviations from the applicable improvement plans and
specifications not approved by Administrative Agent. Administrative Agent and
its representatives shall have access to the Property at all reasonable times
and upon no less than twenty-four (24) hours prior notice, and shall have the
right to enter the property and to conduct such inspections thereof at its sole
cost and expense, and subject to the rights of tenants under their leases,
provided that if a Default exists, such inspection shall be at Borrower’s
expense, as they shall deem necessary or desirable for the protection of the
interests of Administrative Agent.
4.    Building Permits; Other Permits. All building, construction and other
permits necessary or required in connection with the construction of any Tenant
Improvements must be issued prior to the commencement of construction of any of
the same. Borrower shall pay, or cause to be paid, all required fees in
connection with such permits.
5.    Advances for Tenant Improvements. So long as no Default or Potential
Default shall exist, Lenders shall make Additional Advances for Tenant
Improvements, provided that Additional Advances for Tenant Improvements shall
not exceed an aggregate amount equal to $5,460,000. Additional Advances for
Tenant Improvements shall be made not more frequently than monthly based on Draw
Requests signed by an Authorized Signer in the form of Exhibit “C-2” or in
another form approved by Administrative Agent. Each Draw Request for Tenant
Improvements shall, if required by Administrative Agent and to the extent
applicable, be set forth on AIA Forms G702 and G703 or another form reasonably
approved by Administrative Agent, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Administrative Agent
verifying the costs for which Loan proceeds are being requested, and (ii) if
required by Administrative Agent, affidavits, lien waivers and/or releases from
all parties who furnished materials and/or services in connection with the
requested payment. Additional Advances for Tenant Improvements shall not exceed
Thirty Dollars ($30.00) per square foot of net rentable area of the
Improvements. At Borrower’s option, Lenders shall make a single Additional
Advance for Tenant Improvements under a specified Lease or Lenders shall make
periodic Additional Advances for Tenant Improvements as construction progresses,
subject to such retainage requirements as Administrative Agent in its reasonable
judgment may impose. Administrative Agent may require an inspection of the
Property under Section 3 above in order to verify completion of Tenant
Improvements prior to making any such Additional Advance. Lenders shall not be
obligated to make the final Additional Advance for Tenant Improvements under a
given Lease unless the following conditions shall have been satisfied, to the
extent required by Administrative Agent:
(a)    Administrative Agent shall have received such evidence as Administrative
Agent may reasonably require that construction has been completed in a good and
workmanlike manner, in accordance with applicable requirements of all
Governmental Authorities and substantially in accordance with tenant improvement
plans and specifications satisfactory to Administrative Agent;

C-1-2

--------------------------------------------------------------------------------




(b)    To the extent required by applicable Governmental Authorities for the use
and occupancy of the Tenant Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Tenant Improvements and copies thereof shall have been furnished to
Administrative Agent to the extent requested by Administrative Agent;
(c)    A valid notice of completion shall have been recorded if required under
the laws of the applicable jurisdiction;
(d)    If requested by Administrative Agent, Administrative Agent shall have
received, from the tenant accepting the work, a tenant estoppel certificate
confirming acceptance of the work; provided that if Borrower is unable to obtain
such tenant estoppel certificate after using commercially reasonable efforts to
obtain the same for a period of ten (10) Business Days, Administrative Agent
shall make the requested advance so long as all other applicable conditions have
been satisfied; and
(e)    Administrative Agent shall have received a satisfactory endorsement to
its title insurance policy (to the extent available and to the extent requested
by Administrative Agent).
6.    Leasing Commissions. So long as no Default or Potential Default shall
exist, Lenders shall make Additional Advances for Leasing Commissions, provided
that Additional Advances for Leasing Commissions shall not exceed an aggregate
amount equal to $1,660,000. Each Draw Request for Leasing Commissions exceeding
One Hundred Thousand Dollars ($100,000) shall be accompanied by evidence
satisfactory to Administrative Agent that such Leasing Commissions are then due
and payable or have been properly paid, including, if required by Administrative
Agent, receipts, lien waivers and/or releases from the party or parties entitled
to all or any portion of such Leasing Commissions.
7.    Conditions and Waivers. All conditions precedent to the obligation of
Lenders to make any Additional Advance are imposed hereby solely for the benefit
of Administrative Agent and Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that
Lenders will refuse to make any Additional Advance in the absence of strict
compliance with such conditions precedent. No Additional Advance shall
constitute a waiver of any condition precedent to any further Additional
Advance. No waiver by Administrative Agent of any condition precedent or
obligation shall preclude Administrative Agent from requiring such condition or
obligation to be met prior to making any other Additional Advance.

C-1-3

--------------------------------------------------------------------------------




EXHIBIT "C-2"
 
 
 
 
 
 
 
 
DRAW REQUEST
 
 
 
 
 
 
 
 
[BORROWER'S LETTERHEAD]
 
 
 
 
 
 
 
 
DRAW REQUEST NO. ________
 
 
 
 
 
 
 
 
TO: BANK OF AMERICA, N.A. (Administrative Agent")
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN NO.
 
 
DATE
 
 
 
 
 
 
 
 
 
 
LOCATION: Westmoor Center, Westminster, Colorado
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BORROWER: KBS SOR Westmoor Center, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
FOR PERIOD ENDING
 
 
 
 
 
 
 
 
 
 
 
 
 
In accordance with the Loan Agreement in the amount of $62,000,000 dated as of
January 8,
 
2014, among Borrower, Administrative Agent and the Lenders as defined therein,
Borrower
 
requests that $
 
 
be advanced from Loan proceeds. The proceeds of
 
should
be
credited
to
the
account of
 
 
 
 
 
 
 
 
 
Account No.
 
 
at
 
 
 
.
 
 
 
 
 
 
 
 
[DESCRIBED INTENDED USE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AUTHORIZED SIGNER:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 


C-2-1

--------------------------------------------------------------------------------




EXHIBIT “D”
LEASING AND TENANT MATTERS
Borrower and Lenders agree as follows:
1.    Representations and Warranties of Borrower Regarding Leases.
Borrower represents and warrants that Borrower has delivered (or will deliver
within thirty (30) days of the date of recording of the Deed of Trust) to
Administrative Agent Borrower’s standard form of tenant lease and copies of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with a rent roll for the Property, and no such Lease or guaranty
contains any option or right of first refusal to purchase all or any portion of
the Property or any present or future interest therein.
2.    Covenants of Borrower Regarding Leases and Rents.
Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents more than thirty (30) days in advance of
the time when the same become due under the terms of the Leases; (d) will not
discount any future accruing Rents; (e) without the prior written consent of
Administrative Agent, will not execute any assignment of the Leases or the
Rents; (f) except as expressly permitted under this Agreement, will not modify
the rent, the term, the demised premises or the common area maintenance charges
under any of the Leases, or add or modify any option or right of first refusal
to purchase all or any portion of the Property or any present or future interest
therein, or surrender, cancel or terminate any Lease, without the prior written
consent of Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); and (g) will execute and deliver, at the
request of Administrative Agent, all such assignments of the Leases and Rents in
favor of Administrative Agent as Administrative Agent may from time to time
reasonably require.
3.    Leasing Guidelines.
Except as expressly permitted under this Agreement, Borrower shall not enter
into any Lease of space in the Improvements unless approved or deemed approved
by Administrative Agent prior to execution (which consent shall not be
unreasonably withheld, conditioned or delayed). Borrower’s standard form of
tenant lease, and any revisions thereto, must have the prior written approval of
Administrative Agent. Administrative Agent shall be “deemed” to have approved
any Lease that: (a) is on the standard form lease approved by Administrative
Agent with no deviations except as approved by Administrative Agent (subject to
modifications to address customary lease modifications in the marketplace);
(b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and Borrower, acting in good faith and exercising
due diligence, has determined that the tenant is financially capable of

D-1

--------------------------------------------------------------------------------




performing its obligations under the Lease; (c) is received by Administrative
Agent, together with any guaranty(ies) and financial information received by
Borrower regarding the tenant and any guarantor(s), within fifteen (15) days
after execution; (d) reflects an arm’s length transaction; (e) contains no
option or right of first refusal to purchase all or any portion of the Property
or any present or future interest therein; (f) requires the tenant to execute
and deliver to Administrative Agent an estoppel certificate in form and
substance reasonably acceptable to Administrative Agent within thirty (30) days
after notice from Administrative Agent; and (g) does not cover in excess of
twenty-five percent (25%) of the aggregate net rentable area of the Improvements
or have a rental rate that is less than $15.00 per square foot per year (on a
triple net basis). Borrower shall provide to Administrative Agent a correct and
complete copy of each Lease, including any exhibits, and any guaranty(ies)
thereof, prior to execution unless the Lease meets the foregoing requirements
for “deemed” approval by Administrative Agent. Borrower shall pay all reasonable
costs incurred by Administrative Agent in reviewing and approving Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.
For Leases that require Administrative Agent’s approval, Borrower shall provide
Administrative Agent with a copy of the letter of intent (“LOI”) for each
proposed Lease and, to the extent available, with financial information on the
proposed tenant to aid Administrative Agent in determining whether it will
consent thereto. A proposed LOI shall be deemed approved by Administrative Agent
unless Administrative Agent disapproves such LOI in writing within five (5)
Business Days after such LOI is submitted to Administrative Agent for approval.
Upon approval (or deemed approval) of the LOI, no further approval will be
required by Administrative Agent and Administrative Agent will have granted its
consent to the Lease that results from the LOI so long as such Lease is on
Borrower’s standard form of tenant lease approved by Administrative Agent (which
lease form may be modified to address customary lease modifications in the
marketplace), and the business terms in the Lease are not materially different
from the terms outlined in the approved (or deemed approved) LOI.
In the event Borrower satisfies all of the conditions of this Section 3 with
respect to any Lease, Administrative Agent’s consent to such Lease shall not be
required.
4.    Delivery of Leasing Information and Documents.
From time to time upon Administrative Agent’s request, Borrower shall promptly
deliver to Administrative Agent (a) complete executed copies of each Lease,
including any exhibits thereto and any guaranty(ies) thereof, (b) a complete
rent roll of the Property, together with such operating statements and leasing
schedules and reports as Administrative Agent may reasonably require, (c) any
and all financial statements of the tenants, subtenants and any lease guarantors
to the extent available to Borrower, and (d) such other information regarding
tenants and prospective tenants and other leasing information as Administrative
Agent may reasonably request (to the extent available to Borrower). Borrower
shall use commercially reasonable efforts to deliver to Administrative Agent
such estoppel certificates, subordination agreements and/or subordination,
non-disturbance and attornment agreements executed by such tenants as
Administrative Agent may reasonably require and subject to the terms of the
applicable leases and form estoppels and subordination agreements attached
thereto.

D-2

--------------------------------------------------------------------------------




Upon Borrower’s request, Administrative Agent agrees to execute a subordination
agreement with respect to any Lease, provided that the subordination agreement
must be in form and substance acceptable to Administrative Agent.

D-3

--------------------------------------------------------------------------------




EXHIBIT “E”
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between _________________ (the
“Assignor”) and ____________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Guaranties), and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or in any way based on or
related to any of the foregoing, including, but not limited to contract claims,
tort claims, malpractice claims, statutory claims and all other claims at Law or
in equity, related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1.    Assignor:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee:    ______________________________ [, an Affiliate/Approved Fund
of _____________]
3.    Borrower(s):    KBS SOR Westmoor Center, LLC, a Delaware limited liability
company
4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Loan Agreement
5.    Loan Agreement: The Loan Agreement, dated as of January 8, 2014, by and
among Borrower(s), the Lenders parties thereto, and Administrative Agent
6.    Assigned Interest:

E-1

--------------------------------------------------------------------------------




Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
$________________
$________________
______________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
 
 
 
ASSIGNOR:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ASIGNEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
[Consented to and] Accepted:
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 




E-2

--------------------------------------------------------------------------------






Borrower is executing in the signature block below for the purpose of
acknowledging receipt of the Assignment and Assumption to which this
acknowledgment is attached and consenting to the assignment provided for
therein, and by signing below, Borrower shall not be incurring any additional
obligations or additional liability.


[Consented to:]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 


E-3

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.8 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Administrative Agent
or any other Lender to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
1.3    Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after

E-4

--------------------------------------------------------------------------------




the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by Administrative Agent for periods prior to the
Effective Date or with respect to the making of this Assignment directly between
themselves.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by facsimile shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of Colorado.

E-5

--------------------------------------------------------------------------------




SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
(a)
LIBOR Lending Office:
 
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
(__)
 
 
Facsimile:
(__)
 
 
Electronic Mail:
 
 
 
 
 
(b)
Domestic Lending Office:
 
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
(__)
 
 
Facsimile:
(__)
 
 
Electronic Mail:
 
 
 
 
 
(c)
Notice Address:
 
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
(__)
 
 
Facsimile:
(__)
 
 
Electronic Mail:
 
 
 
 
 
(d)
Payment Instructions:
 
 
 
 
 
Account No.:
 
 
Attention:
 
 
 
Reference:
 
 




E-6

--------------------------------------------------------------------------------




EXHIBIT “F”
PROMISSORY NOTE
$
 
 
 
,
 

FOR VALUE RECEIVED, KBS SOR Westmoor Center, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of
_____________________ (“Lender”), as one of the lenders under that certain Loan
Agreement (defined below) (collectively, the “Lenders”) by and among Borrower,
the lenders from time to time a party thereto, and Bank of America, N.A., a
national banking association (together with any and all of its successors and
assigns, “Administrative Agent”) as administrative agent for the benefit of the
lenders (the “Loan Agreement”) dated [as of January 8, 2014] [of even date
herewith], without offset, in immediately available funds in lawful money of the
United States of America, at the Administrative Agent’s Office as defined in the
Loan Agreement, the principal sum of _______________________________________
DOLLARS ($_______________________) (or the unpaid balance of all principal
advanced against this Note, if that amount is less), together with interest on
the unpaid principal balance of this Note from day to day outstanding as
provided in the Loan Agreement.
1.    Note; Interest; Payment Schedule. This Note is one of the Notes referred
to in the Loan Agreement and is entitled to the benefits thereof and subject to
prepayment in whole or in part as provided therein. The entire principal balance
of this Note then unpaid shall be due and payable at the times as set forth in
the Loan Agreement. Accrued unpaid interest shall be due and payable at the
times and at the interest rate as set forth in the Loan Agreement until all
principal and accrued interest owing on this Note shall have been fully paid and
satisfied. Any amount not paid when due and payable hereunder shall, to the
extent permitted by applicable Law, bear interest and if applicable a late
charge as set forth in the Loan Agreement.
2.    Security; Loan Documents. The security for this Note includes the Deed of
Trust (as defined in the Loan Agreement). This Note, the Deed of Trust, the Loan
Agreement and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced, in whole or in part, by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”
3.    Defaults.
(a)    Upon the occurrence and during the continuance of a Default,
Administrative Agent on behalf of the Lender and the other Lenders shall have
the right to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and under the other
Loan Documents, at once due and payable (and upon such declaration, the same
shall be at once due and payable), to foreclose any liens and security interests
securing payment hereof and to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

F-1

--------------------------------------------------------------------------------




(b)    All of the rights, remedies, powers and privileges (together, “Rights”)
of Administrative Agent on behalf of the Lender and the other Lenders provided
for in this Note and in any other Loan Document are cumulative of each other and
of any and all other Rights at Law or in equity. The resort to any Right shall
not prevent the concurrent or subsequent employment of any other appropriate
Right. No single or partial exercise of any Right shall exhaust it or preclude
any other or further exercise thereof, and every Right may be exercised at any
time and from time to time. No failure by Administrative Agent, Lender and the
other Lenders to exercise, and no delay in exercising any Right, including, but
not limited to, the right to accelerate the maturity of this Note, shall be
construed as a waiver of any Default or as a waiver of any Right. Without
limiting the generality of the foregoing provisions, the acceptance by
Administrative Agent or Lender from time to time of any payment under this Note
which is past due or which is less than the payment in full of all amounts due
and payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the right of Administrative Agent, Lender and the other
Lenders to accelerate the maturity of this Note or to exercise any other Right
at the time or at any subsequent time, or nullify any prior exercise of any such
Right, (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect, or (iii) in any way excuse the
existence of a Default.
(c)    If Borrower sues any holder in connection with this Note or any other
Loan Document and does not prevail, then Borrower agrees to pay to each such
holder to the extent required under Section 4.15 of the Loan Agreement, in
addition to principal, interest and any other sums owing to Administrative
Agent, Lender and the other Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in any such suit or
proceeding, including attorneys’ fees and expenses, investigation costs and all
court costs.
4.    Heirs, Successors and Assigns. The terms of this Note and of the other
Loan Documents shall bind and inure to the benefit of Borrower and Lender and
their respective successors and assigns permitted by the Loan Agreement. The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Agreement. As further provided in
the Loan Agreement, Lender may, at any time, sell, transfer, or assign all or a
portion of its interest in this Note, the Deed of Trust and the other Loan
Documents, as set forth in the Loan Agreement.
5.    General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one Person executes this Note as
“Borrower” or “Borrowers,” all of said parties shall be jointly and severally
liable for payment of the indebtedness evidenced hereby. Borrower and all
sureties, endorsers, guarantors and any other party now or hereafter liable for
the payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent, Lender nor any other Lender shall be required first to
institute suit or exhaust its remedies hereon against Borrower or others liable
or to become liable hereon or to perfect or enforce its rights against them or
any security herefor; (d) consent to any extensions or postponements of time of
payment of this Note

F-2

--------------------------------------------------------------------------------




for any period or periods of time and to any partial payments, before or after
maturity, and to any other indulgences with respect hereto, without notice
thereof to any of them; (e) waive the benefit of all homestead and similar
exemptions as to this Note; (f) agree that their liability under this Note shall
not be affected or impaired by any determination that any security interest or
lien taken by Administrative Agent, Lender or any other Lender to secure this
Note is invalid or unperfected; and (g) hereby subordinate any and all rights
against any other Borrower and any of the security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in full.
A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any Person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other Persons or circumstances.
This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.” THIS NOTE, AND ITS
VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY COLORADO LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.
6.    Notices. Any notice, request, or demand to or upon Borrower or Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Loan Agreement.
7.    No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

F-3

--------------------------------------------------------------------------------




8.    Limited Recourse Provision. Lender shall not have any recourse against,
nor shall there be any personal liability to, the members of Borrower, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Borrower with respect to
the obligations of Borrower under this Note. For purposes of clarification, in
no event shall the above language limit, reduce or otherwise affect Borrower's
liability or obligations under the Loan Documents, Guarantor’s liability or
obligations under the Guaranty, or Administrative Agent’s and each Lender’s
right to exercise any rights or remedies against any collateral securing the
Loan.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures begin on following page.]

F-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.


KBS SOR WESTMOOR CENTER, LLC,
a Delaware limited liability company
By:
KBS SOR ACQUISITION XIX, LLC,
a Delaware limited liability company,

its sole member


By:
KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member

By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member

By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its general partner



By:    ________________________________
David E. Snyder,
Chief Financial Officer

F-5

--------------------------------------------------------------------------------






EXHIBIT “G”
SCHEDULE OF LENDERS
BANK OF AMERICA, N.A., as Administrative Agent:


Notices:


Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Kevin McLain
Telephone: (949) 794-7174
Facsimile: (949) 794-7422
Electronic Mail: kevin.mclain@baml.com


Payment Instructions:


Bank of America, N.A.
Real Estate Administration Services #1503
1000 W. Temple Street
Los Angeles, CA 90012
Attention: LA LASR
ABA # 0260-0959-3
Account # 1366211723001
Reference Loan No.: 03150692
Borrower: KBS SOR WESTMOOR CENTER LLC


BANK OF AMERICA, N.A., as Lender:


Domestic and LIBOR Lending Office:    Commitment Amount: $62,000,000


Bank of America, N.A.            Pro Rata Share: 100%
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Rita Ramos
Telephone: (949) 794-7143
Facsimile: (877) 770-3292
Electronic Mail: rita.ramos@baml.com

G-1

--------------------------------------------------------------------------------




Notices:


Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Kevin McLain
Telephone: (949) 794-7174
Facsimile: (949) 794-7422
Electronic Mail: kevin.mclain@baml.com


Payment Instructions:


Bank of America, N.A.
Real Estate Administration Services #1503
1000 W. Temple Street
Los Angeles, CA 90012
Attention: LA LASR
ABA # 0260-0959-3
Account # 1366211723001
Reference Loan No.: 03150692
Borrower: KBS SOR WESTMOOR CENTER LLC

G-2

--------------------------------------------------------------------------------




EXHIBIT “H”
SWAP CONTRACTS
1.    Swap Documentation. If Borrower elects to enter into a Swap Contract,
within the timeframes required by Administrative Agent and Swap Counterparty,
Borrower shall deliver to Swap Counterparty the following documents and other
items, executed and acknowledged as appropriate, all in form and substance
satisfactory to Administrative Agent and Swap Counterparty: (a) Master Agreement
in the form published by the International Swaps and Derivatives Association,
Inc. and related schedule in the form agreed upon between Borrower and Swap
Counterparty; (b) a confirmation under the foregoing, if applicable; (c) if
Borrower is anything other than a natural Person, evidence of due authorization
to enter into transactions under the foregoing Swap Contract with Swap
Counterparty, together with evidence of due authorization and execution of any
Swap Contract; and (d) such other title endorsements, documents, instruments,
opinions and agreements as Administrative Agent and Swap Counterparty may
require to evidence satisfaction of the conditions set forth in this Section 1.
2.    Conveyance and Security Interest. To secure the Obligations, Borrower
hereby assigns and transfers to Administrative Agent, and grants to
Administrative Agent a security interest in, all of Borrower’s right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing.
3.    Cross-Default. It shall be a Default under this Agreement if any Event of
Default occurs as defined under any Swap Contract as to which Borrower is the
Defaulting Party, and the same is not cured, or any amounts payable with respect
to such Event of Default are not paid, within thirty (30) days after notice of
such Event of Default has been delivered to Borrower. As used in this Section,
the term “Defaulting Party” has the meanings ascribed to it in the Swap
Contract.
4.    Remedies; Cure Rights. In addition to any and all other remedies to which
Administrative Agent, Lenders and Swap Counterparty are entitled at law or in
equity, Swap Counterparty shall have the right, to the extent so provided in any
Swap Contract or any Master Agreement relating thereto, (a) to declare an event
of default, termination event or other similar event thereunder and to designate
an Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Administrative Agent shall have the right
at any time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower or Swap Counterparty thereunder; provided, however, that
Administrative Agent shall give prior written notice to the applicable Borrower
before taking any such action. For this purpose, Borrower hereby constitutes
Administrative Agent its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Administrative Agent, any and all
rights and remedies of Borrower under the Swap Contract, including making any
payments thereunder and consummating any transactions contemplated

H-1

--------------------------------------------------------------------------------




thereby, and to take any action that Administrative Agent may deem proper in
order to collect, assert or enforce any claim, right or title, in and to the
Swap Contract hereby assigned and conveyed, and generally to take any and all
such action in relation thereto as Administrative Agent shall deem advisable.
Administrative Agent shall not incur any liability if any action so taken by
Administrative Agent or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Administrative Agent is not
hereby assuming any duties or obligations of Borrower to make payments to Swap
Counterparty under any Swap Contract or under any other Loan Document. Such
payment duties and obligations remain the responsibility of the applicable
Borrower notwithstanding any language in this Agreement.
5.    Miscellaneous Covenants.
(a)    Borrower shall, upon entering into any Swap Contract, pay all sums
required to be paid by Borrower thereunder.
(b)    No Swap Contract shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest or other sums due under the
Loan Documents, as and when the same become due and payable.
6.    Automatic Deduction and Credit.
(a)    At all times when any Swap Contract is in effect, Borrower shall maintain
in good standing with Administrative Agent, Wells Fargo Bank, N.A. or another
financial institution reasonably satisfactory to Administrative Agent an account
(the “Checking Account”) designated by Borrower.
(b)    At all times when any Swap Contract is in effect, all monthly payments
owed by Borrower under the Agreement will be automatically deducted on their due
dates from the Checking Account. Administrative Agent is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan. Borrower
hereby agrees to direct any financial institution where the Checking Account is
maintained to allow Administrative Agent to debit the Checking Account as
provided herein. Notwithstanding the foregoing, Administrative Agent will not
automatically deduct the principal payment at maturity from the Checking Account
(or any other account designated by Borrower).
(c)    At all times when any Swap Contract is in effect, all payments owed by
Borrower under any Swap Contract will be automatically deducted on their due
dates from the Checking Account (or any other account designated by Borrower).
The preceding sentence includes Borrower’s authorization for Administrative
Agent to debit from the Checking Account (or any other account designated by
Borrower) any monetary obligation owed by Borrower to Swap Counterparty
following any Early Termination Date, as defined under the Master Agreement.
Swap Counterparty is hereby authorized to apply the amounts so debited to the
obligations of Borrower under the applicable Swap Contract.
(d)    Borrower shall maintain sufficient funds on the dates when Administrative
Agent enters debits authorized by this Agreement. If there are insufficient
funds in the Checking Account on any date when Administrative Agent enters any
debit authorized by this Agreement, without limiting Administrative Agent’s and
Lenders’ other rights and remedies in such an event,

H-2

--------------------------------------------------------------------------------




the debit will be reversed in whole or in part, in Administrative Agent’s sole
and absolute discretion, and such amount not debited shall be deemed to be
unpaid and shall be immediately due and payable in accordance with the terms of
this Agreement and/or the Swap Contract, as applicable.
(e)    So long as there is no Default existing under this Agreement or any Swap
Contract, Administrative Agent will automatically credit the Checking Account
(or any other account designated by Borrower) for payments owed by Swap
Counterparty under the Swap Contract. Administrative Agent will credit the
Checking Account (or any other account designated by Borrower) on the dates the
foregoing payments become due; provided, however, that if a due date does not
fall on a Business Day, Administrative Agent will credit the Checking Account
(or any other account designated by Borrower) on the first Business Day
following such due date.

H-3

--------------------------------------------------------------------------------




EXHIBIT “I”
EXTENSION CONDITIONS
Borrower’s option to extend the Maturity Date to the Extended Maturity Date
shall be subject to the following conditions being satisfied by Borrower at
Borrower’s sole expense:
1.    Borrower shall have delivered to Administrative Agent a written notice of
Borrower’s election to extend the Maturity Date no later than sixty (60) days,
but no earlier than one hundred twenty (120) days, prior to the Initial Maturity
Date.
2.    No Default or Potential Default shall have occurred and then be continuing
as of (i) the date of Borrower’s notice of election to extend the Maturity Date
or (ii) the Initial Maturity Date;
3.    Current financial statements regarding Borrower and Guarantor (dated not
earlier than thirty (30) days prior to the request for extension) and all other
financial statements and other information as may be required under the Loan
Documents regarding Borrower, Guarantor and the Property (as hereinafter
defined), shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the reasonable opinion of Administrative Agent, any
material adverse change in the business or financial condition of Borrower,
Guarantor, or in the Property or in any other state of facts submitted to
Administrative Agent in connection with the Loan Documents, from that which
existed on the date of this Agreement. This condition shall be deemed satisfied
to the extent that Borrower and Guarantor have complied with the reporting
requirements set forth in Section 4.8 of this Agreement.
4.    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the proposed extension (pre- and post-closing), including appraisal fees
and reasonable attorneys’ fees actually incurred by Administrative Agent; all
such costs and expenses incurred up to the time of Administrative Agent’s
written agreement to the extension shall be due and payable on or prior to
Administrative Agent’s execution of that agreement (or if the proposed extension
does not become effective, then upon demand by Administrative Agent), and any
future failure to pay such amounts shall constitute a Default.
5.    Administrative Agent shall have received and approved the most recent MAI
appraisal of the Property (which MAI appraisal must be dated no more than twelve
(12) months prior to the Initial Maturity Date) meeting all applicable
regulatory requirements, taking into account then-current market conditions.
6.    Not later than the Initial Maturity Date, (i) the extension shall have
been consented to and documented to Administrative Agent’s satisfaction by
Borrower, Guarantor and Administrative Agent; and (ii) Administrative Agent
shall have been provided with an updated title report and judgment and lien
searches, and appropriate title insurance endorsements shall have been issued as
reasonably required by Administrative Agent (provided that such endorsements are
generally issued by title companies in the applicable jurisdiction).

I-1

--------------------------------------------------------------------------------




7.    At the time of such extension, the portion of the Property then subject to
the lien of the Deed of Trust shall have a Loan-to-Value Ratio of less than or
equal to sixty-two and one-half percent (62.5%). In the event this Loan-to-Value
Ratio is not met, Borrower may satisfy this Loan-to-Value Ratio on or prior to
the extension date by making a voluntary paydown of the Loan, without prepayment
fees or premiums other than the payment of any Consequential Loss.
8.    As of the most recent Test Date, Borrower shall satisfy a Debt Service
Coverage Ratio (Capital Expenditure Reserve) of at least 1.35 to 1.00. In the
event this Debt Service Coverage Ratio (Capital Expenditure Reserve) is not met,
Borrower may satisfy this Debt Service Coverage Ratio (Capital Expenditure
Reserve) on or prior to the extension date by making a voluntary paydown of the
Loan, without prepayment fees or premiums other than the payment of any
Consequential Loss.
9.    Borrower shall have paid the Extension Fee to Administrative Agent for the
benefit of Lenders on or prior to the Initial Maturity Date.



I-2

--------------------------------------------------------------------------------




EXHIBIT “J”
[INTENTIONALLY OMITTED]

J-1

--------------------------------------------------------------------------------




EXHIBIT “K-1”
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of January 8, 2014, by
and among KBS SOR Westmoor Center, LLC, a Delaware limited liability company, as
borrower, Bank of America, N.A., as Administrative Agent, and each lender from
time to time party thereto (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in the Loan (as well as any Note evidencing such interest in the
Loan) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]




--------------------------------------------------------------------------------




EXHIBIT “K-2”
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of January 8, 2014, by
and among KBS SOR Westmoor Center, LLC, a Delaware limited liability company, as
borrower, Bank of America, N.A., as Administrative Agent, and each lender from
time to time party thereto (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]

K-2-1

--------------------------------------------------------------------------------




EXHIBIT “K-3”
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement, dated as of January 8, 2014, by
and among KBS SOR Westmoor Center, LLC, a Delaware limited liability company, as
borrower, Bank of America, N.A., as Administrative Agent, and each lender from
time to time party thereto (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]

K-3-1

--------------------------------------------------------------------------------




EXHIBIT “K-4”
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan Agreement, dated as of January 8, 2014, by
and among KBS SOR Westmoor Center, LLC, a Delaware limited liability company, as
borrower, Bank of America, N.A., as Administrative Agent, and each lender from
time to time party thereto (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Loan Agreement”).
Pursuant to the provisions of Section 2.1(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
interest in the Loan (as well as any Note evidencing such interest in the Loan)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such interest in the
Loan (as well as any Note evidencing such interest in the Loan), (iii) with
respect to the extension of credit pursuant to the Loan Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS
FormW-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:    __________________________________
Name:    ____________________________
Title:    ____________________________
Date:    _________________, 20[__]

K-4-1

--------------------------------------------------------------------------------




EXHIBIT “L”

FORM OF SECURED PARTY DESIGNATION NOTICE
Secured Party Designation Notice
TO:    Bank of America, N.A., as Administrative Agent
RE:    Loan Agreement, dated as of January 8, 2014, by and among KBS SOR
Westmoor Center, LLC, a Delaware limited liability company, as borrower, the
Lenders and Bank of America, N.A., as Administrative Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Loan Agreement”; capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Loan Agreement)
DATE:    [Date]

--------------------------------------------------------------------------------



[Name of Hedge Bank] (the “Secured Party”) hereby notifies you, pursuant to the
terms of the Loan Agreement, that the Secured Party meets the requirements of a
Hedge Bank under the terms of the Loan Agreement and is a Hedge Bank under the
Loan Agreement and the other Loan Documents.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
    
 
 
 
,
as a Hedge Bank
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


K-4-1